Exhibit 10.1

 

EXECUTION VERSION

 

 

 

LOAN AGREEMENT

 

dated as of

 

December 17, 2015

 

among

 

HAMILTON FINANCE LLC

 

the Financing Providers party hereto

 

the Collateral Administrator, Collateral Agent and Securities Intermediary party
hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

THE PORTFOLIO INVESTMENTS

23

 

 

 

Section 1.01.

Purchases of Portfolio Investments

23

Section 1.02.

Procedures for Purchases, Substitutions and Related Financings

23

Section 1.03.

Conditions to Purchases or Substitutions

24

Section 1.04.

Sales of Portfolio Investments

25

Section 1.05.

Review of Portfolio Investments

27

Section 1.06.

Substitutions

28

Section 1.07.

Repurchase Limits

28

Section 1.08.

Deposits and Contributions by Parent

28

Section 1.09.

Valuation of Permitted Non-USD Currency Assets

29

 

 

 

ARTICLE II

THE FINANCINGS

29

 

 

 

Section 2.01.

Financing Commitments

29

Section 2.02.

First Advance; Additional Advances

29

Section 2.03.

Financings; Use of Proceeds

29

Section 2.04.

Other Conditions to Financings

31

 

 

 

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

32

 

 

 

Section 3.01.

The Advances

32

Section 3.02.

General

35

Section 3.03.

Taxes

35

Section 3.04.

Mitigation Obligations

39

 

 

 

ARTICLE IV

COLLECTIONS AND PAYMENTS

40

 

 

 

Section 4.01.

Interest Proceeds

40

Section 4.02.

Principal Proceeds

41

Section 4.03.

Principal and Interest Payments; Prepayments; Commitment Fee; Upfront Fee

41

Section 4.04.

Payments Generally

43

Section 4.05.

CE Cure Account

43

Section 4.06.

Optional Redemption

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE V

[RESERVED]

44

 

 

 

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

44

 

 

 

Section 6.01.

Representations and Warranties

44

Section 6.02.

Representations Regarding the Portfolio Investments

48

Section 6.03.

Covenants of the Company

48

Section 6.04.

Amendments, Etc.

56

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

56

 

 

 

ARTICLE VIII

ACCOUNTS; COLLATERAL SECURITY

58

 

 

 

Section 8.01.

The Accounts; Agreement as to Control

58

Section 8.02.

Collateral Security; Pledge; Delivery

61

Section 8.03.

Accountings

64

Section 8.04.

Additional Reports

65

 

 

 

ARTICLE IX

THE AGENTS

65

 

 

 

Section 9.01.

Appointment of Administrative Agent, Collateral Agent, Collateral Administrator
and Securities Intermediary

65

Section 9.02.

Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator

69

 

 

 

ARTICLE X

MISCELLANEOUS

73

 

 

 

Section 10.01.

Non-Petition

73

Section 10.02.

Notices

73

Section 10.03.

No Waiver

73

Section 10.04.

Expenses; Indemnity; Damage Waiver

73

Section 10.05.

Amendments

75

Section 10.06.

Confidentiality

75

Section 10.07.

Non-Recourse

76

Section 10.08.

Successors; Assignments

76

Section 10.09.

Governing Law; Submission to Jurisdiction; Etc.

78

Section 10.10.

Right of Setoff

79

Section 10.11.

Interest Rate Limitation

79

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.12.

USA PATRIOT Act

79

Section 10.13.

Counterparts

79

Section 10.14.

Headings

80

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1

 

Transaction Schedule

Schedule 2

 

Contents of Approval Requests

Schedule 3

 

Eligibility Criteria

Schedule 4

 

Concentration Limitations

Schedule 5

 

Form of Position Report

 

 

 

Exhibit

 

 

 

 

 

Exhibit A

 

Form of Request for Advance

Exhibit B

 

Moody’s Industry Classification Groups

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT dated as of December 17, 2015 (this “Agreement”) among Hamilton
Finance LLC, a Delaware limited liability company, as borrower (the “Company”);
the Financing Providers party hereto; U.S. Bank National Association (“U.S.
Bank”), in its capacities as collateral agent (in such capacity, the “Collateral
Agent”), collateral administrator (in such capacity, the “Collateral
Administrator”) and securities intermediary (in such capacity, the “Securities
Intermediary”); and JPMorgan Chase Bank, National Association, as administrative
agent for the Financing Providers hereunder (in such capacity, the
“Administrative Agent”).

 

The Company, a newly formed special purpose vehicle wholly owned and managed by
Carey Credit Income Fund, which in turn is advised by Carey Credit Advisors, LLC
and sub-advised by Guggenheim Partners Investment Management, LLC, wishes to
accumulate certain loans and other debt securities (the “Portfolio
Investments”), all on and subject to the terms and conditions set forth herein.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”).  JPMCB, together
with its respective successors and permitted assigns, are referred to herein as
the “Financing Providers”, and the types of financings to be made available by
them hereunder are referred to herein as the “Financings”.  For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

 

Furthermore, on or about the date hereof, the Company intends to acquire certain
Portfolio Investments pursuant to a Sale and Contribution Agreement (the “Sale
Agreement”), dated on or about the date hereof, between the Company and Carey
Credit Income Fund (the “Parent”).

 

Accordingly, the parties hereto agree as follows:

 

Defined Terms

 

Except as otherwise provided in this Agreement, whenever used herein, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings

 

“Account Bank” means Elavon Financial Services Limited, UK Branch, in its
capacity as account bank under the Custody and Account Bank Agreement.

 

“Accounts” has the meaning ascribed to it in Section 8.01(a).

 

“Administrative Agent” has the meaning ascribed to it in the preamble.

 

“Advances” has the meaning ascribed to it in the preamble.

 

1

--------------------------------------------------------------------------------


 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company’s knowledge, threatened against or affecting the Company or its property
that could reasonably be expected to result in a Material Adverse Effect.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such Person (whether
by virtue of ownership, contractual rights or otherwise).  For the purposes of
this definition, “control” shall mean the possession, directly or indirectly
(including through affiliated entities), of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” shall have meanings correlative thereto.

 

“Agent” has the meaning ascribed to it in Section 9.01.

 

“Agent Business Day” means any day on which commercial banks and foreign
exchange markets settle payments in each of New York City and the city in which
the corporate trust office of the Collateral Agent is located.

 

“Agreement” has the meaning ascribed to it in the preamble.

 

“Amendment” has the meaning ascribed to it in Section 6.04.

 

“Annual Cap” has the meaning ascribed to it in Section 9.02(e).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

“Applicable Margin” means 2.65%.

 

“Approval Request” has the meaning ascribed to it in Section 1.02(a).

 

“Approved” means, with respect to an Approval Request relating to any Portfolio
Investment for which the Administrative Agent has received all requested
follow-up information, within ten (10) Business Days succeeding the latest date
on which it received such Approval

 

2

--------------------------------------------------------------------------------


 

Request or follow-up information it has requested, the Administrative Agent has
notified the Investment Manager and the Company that the Administrative Agent is
approving the purchase of such Portfolio Investment.  For the avoidance of
doubt, an Approval Request shall not be deemed “not Approved” until such ten
(10) Business Day period has elapsed.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.5%.  Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Business Day” means any day on which commercial banks are open in New York
City; provided that (i) with respect to any provisions herein relating to the
setting of LIBOR or the payment or conversion of amounts denominated in GBP,
“Business Day” shall be deemed to exclude any day on which banks are required or
authorized to be closed in London, England and (ii) with respect to any
provisions herein relating to the conversion of amounts denominated in Euros,
Business Day shall be deemed to exclude any day on which banks are required or
authorized to be closed in London, England or which is not a TARGET2 Settlement
Day.

 

“Calculation Period” means the period from the date on which the First Advance
is made hereunder to but excluding March 17, 2016, and each successive quarterly
period ending on June 17, September 17, December 17 and March 17 of each year
during the term of this Agreement (or, (i) if such date is not a Business Day,
then the prior Business Day, and (ii) in the case of the last Calculation
Period, if the last Calculation Period does not end on a Calculation Period
Start Date, the period from and including the preceding Calculation Period Start
Date to but excluding the Maturity Date).

 

“Calculation Period Start Date” means a quarterly anniversary of the date of the
First Advance hereunder.

 

“Cash Flow Report” has the meaning ascribed to it in Section 8.03(a).

 

“CE Cure Account” has the meaning ascribed to it in Section 8.01(a).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means an event or series of events by which the Parent or
its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company; provided, however, that a merger of the Parent
with another business development

 

3

--------------------------------------------------------------------------------


 

company sponsored by W.P. Carey Inc. or other fundamental change transaction the
result of which effectively combines the ownership and/or assets of the Parent
and a business development company sponsored by W.P. Carey Inc., or merges or
consolidates their respective collateral advisors or sub-advisors shall not
constitute a Change of Control.

 

“Charges” has the meaning ascribed to it in Section 10.11.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning ascribed to it in Section 8.02.

 

“Collateral Administration Agreement” means the collateral administration
agreement, dated on or about the date hereof, among the Company, the
Administrative Agent, the Investment Manager and the Collateral Administrator.

 

“Collateral Administrator” has the meaning ascribed to it in the preamble.

 

“Collateral Agent” has the meaning ascribed to it in the preamble.

 

“Collateral Trustee” means the Collateral Agent, in its capacity as collateral
trustee under the Security Deed.

 

“Company” has the meaning ascribed to it in the preamble.

 

“Company LLC Agreement” means the amended and restated limited liability company
agreement of Hamilton Finance LLC, dated December 17, 2015.

 

“Compliance Condition” means, on any date of determination, a condition that is
satisfied if the Administrative Agent determines that the principal amount of
then outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) minus the
amounts then on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds and Excess Interest Proceeds, is
less than or equal to 60% of the Net Asset Value.

 

“Concentration Limitations” has the meaning ascribed to it in Schedule 4.

 

“Coverage Event” means (A) the occurrence of both of the following events:
(i) the Administrative Agent shall have determined and notified the Investment
Manager in writing (with a copy to the Collateral Agent) as of any date that the
Net Asset Value does not equal or exceed the product of (a) the Market Value
Trigger specified on the Transaction Schedule and (b)(x) the principal amount of
the outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) minus
(y) the amounts then on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds and Excess Interest Proceeds;
provided that, solely for the purposes of calculating the Net Asset Value under
this clause (A)(i), the Market Value for any Portfolio Asset shall not be
greater than the par amount thereof; and (ii) a Coverage Event Cure Failure or
(B) if in connection with any Coverage Event Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (1)

 

4

--------------------------------------------------------------------------------


 

fifteen (15) Business Days from the related Trade Date thereof with respect to
Portfolio Investments consisting of Loans and (2) three (3) Business Days from
the related Trade Date thereof with respect to Portfolio Investments other than
Loans or, in each case, in such longer period as may be agreed to by the
Administrative Agent in its sole discretion; provided that, the failure of such
sale, contribution or deemed contribution to settle within the applicable time
frame shall not constitute a “Coverage Event” if the condition set forth in
clause (A)(i) of this definition is otherwise satisfied at the end of such time
frame.

 

“Coverage Event Cure” means, on any date of determination, (i) the contribution
by Parent of cash to the Company (which shall be deposited in the CE Cure
Account) or, with the consent of the Administrative Agent (in accordance with
the Sale Agreement), additional Portfolio Investments to the Company and the
pledge and Delivery thereof by the Company to the Collateral Agent pursuant to
the terms hereof, (ii) the prepayment by the Company of an aggregate principal
amount of Advances (together with accrued and unpaid interest thereon) or
(iii) any combination of the foregoing clauses (i) and (ii), in each case during
the Coverage Event Cure Period and in an amount such that the Net Asset Value
exceeds the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b)(x) the principal amount of the outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled) minus (y) the amounts then on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds and
Excess Interest Proceeds; provided that, any Portfolio Investment contributed or
deemed to be contributed to the Company in connection with the foregoing must
meet all of the applicable Eligibility Criteria (unless otherwise consented to
by the Administrative Agent); and provided further, that solely for the purposes
of the calculation set forth above, when determining the Net Asset Value, the
Market Value for any Portfolio Asset shall not be greater than the par amount
thereof.  In connection with any Coverage Event Cure, a Portfolio Investment
shall be deemed to have been sold or contributed to the Company, as applicable,
if there has been a valid, binding and enforceable contract for the assignment
of such Portfolio Investment and, in the reasonable judgment of the Investment
Manager, such assignment will settle within (1) fifteen (15) Business Days from
the related Trade Date thereof with respect to Portfolio Investments consisting
of loans and (2) three (3) Business Days from the related Trade Date thereof
with respect to Portfolio Investments other than Loans.  For the purposes of any
request for consent of the Administrative Agent pursuant to clause (i) in the
immediately preceding sentence, if the Company notifies the Administrative Agent
on the day on which the events set forth in clause (A)(i) of the definition of
“Coverage Event” has occurred of the Parent’s intention to contribute one or
more Portfolio Investments to the Company to cure such event and requests the
related consent thereto, the Administrative Agent shall respond to such request
no later than two (2) Business Day after such notice is received.

 

“Coverage Event Cure Failure” means the failure by the Company to effect a
Coverage Event Cure as set forth in the definition of such term.

 

“Coverage Event Cure Period” means the period commencing on the Business Day on
which the Administrative Agent notifies the Investment Manager (which such
notice shall be given by the Administrative Agent prior to 2:00 p.m., New York
City time, on any Business Day, and if not given by such time, such notice shall
be deemed to have been given on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the

 

5

--------------------------------------------------------------------------------


 

definition of the term Coverage Event and ending at (x) the close of business in
New York two (2) Business Days thereafter or (y) such later date and time as may
be agreed to by the Administrative Agent in its sole discretion.

 

“Credit Risk Parties” has the meaning ascribed to it in Article VII.

 

“Current Pay Obligation” means any Portfolio Investment that would otherwise be
treated as a Defaulted Obligation but as to which no payments are due and
payable that are unpaid and with respect to which the Investment Manager has
certified to the Administrative Agent (with a copy to the Collateral
Administrator and the Collateral Agent) in writing that it believes, in its
reasonable business judgment, that (a) the issuer or obligor of such Portfolio
Investment will continue to make scheduled payments of interest thereon and will
pay the principal thereof by maturity or as otherwise contractually due, or
(b) if the issuer or obligor is subject to a bankruptcy proceeding, it has been
the subject of an order of a bankruptcy court that permits it to make the
scheduled payments on such Portfolio Investment and all interest and principal
payments due thereunder have been paid in cash when due.

 

“Custodian” means Elavon Financial Services Limited, UK Branch, in its capacity
as custodian under the Custody and Account Bank Agreement.

 

“Custody and Account Bank Agreement” means the Custody and Account Bank
Agreement, dated the date hereof, among the Company, the Account Bank, the
Custodian and the Collateral Trustee.

 

“Default” has the meaning ascribed to it in Section 1.03.

 

“Defaulted Obligation” means any Portfolio Investment that is subject to an
event of default (as defined in the underlying instruments for such obligation)
in accordance with its terms (including the terms of its underlying instruments
after giving effect to any grace and/or cure period set forth in the related
loan agreement, but not to exceed five (5) days) and no Indebtedness of the
obligor thereon ranking pari passu with such obligation is in default with
respect to the payment of principal or interest for which the lenders for such
pari passu Indebtedness have elected to accelerate such Indebtedness, which such
default would trigger a default under the related loan agreement (after giving
effect to any grace and/or cure period set forth in the related loan agreement,
but not to exceed five (5) days); provided that a Portfolio Investment shall not
constitute a Defaulted Obligation if it is a Current Pay Obligation; provided
further that the principal balances of Current Pay Obligations exceeding 5.0% of
the Total Principal Balance will be treated as Defaulted Obligations.

 

“Delayed Funding Term Loan” means any Portfolio Investment that (a) requires the
holder thereof to make one or more future advances to the obligor under the
Underlying Instruments relating thereto, (b) specifies a maximum amount that can
be borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments and only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.

 

“Deliver” (and its correlative forms) means the taking of the following steps:

 

6

--------------------------------------------------------------------------------


 

(1)           in the case of Portfolio Investments and Eligible Investments
denominated in U.S. dollars and amounts deposited into the CE Cure Account, by
instructing the Securities Intermediary (x) to indicate by book entry that a
financial asset comprised thereof has been credited to the USD Custodial Account
and (y) to comply with entitlement orders originated by the Collateral Agent
with respect to each such security entitlement without further consent by the
Company;

 

(2)           in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent; provided the
Company shall not be required to notify the obligor unless an Event of Default
has occurred and is continuing or a Coverage Event shall have occurred;

 

(3)           except as otherwise provided in clauses (6) and (7) below, in the
case of Possessory Collateral that do not constitute a financial asset forming
the basis of a security entitlement delivered to the Collateral Agent pursuant
to clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such Possessory Collateral in the State of Wisconsin, or (y) a person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
Possessory Collateral in the State of Wisconsin, and (II) to then authenticate a
record acknowledging that it holds possession of such Possessory Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such Possessory Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such
Possessory Collateral in the State of Wisconsin;

 

(4)           in the case of any account which constitutes a “deposit account”
under Article 9 of the UCC, by instructing the Securities Intermediary to
continuously identify in its books and records the security interest of the
Collateral Agent in such account and, except as may be expressly provided herein
to the contrary, establishing dominion and control over such account in favor of
the Collateral Agent;

 

(5)           with respect to the security interest granted pursuant to
Section 8.02, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State; and

 

(6)           in the case of all Euro Investments, Eligible Investments
denominated in Euro, GBP Investments and Eligible Investments denominated in
GBP, by entering into the Custody and Account Bank Agreement and the Security
Deed and, in the case of securities and other tangible assets, to credit such
assets to the Euro Custodial Account, the Euro Interest Collection Account, the
Euro Principal Collection Account, the GBP Custodial Account, the GBP Interest
Collection Account or the GBP Principal Collection Account, as applicable.

 

“Designated Email Notification Address” means CCIFundadmin@wpcarey.com, provided
that, so long as no Event of Default shall have occurred and be continuing,
Parent may, upon at least five (5) Business Day’s written notice to the
applicable Agent, designate any other email address with respect to Parent as
the Designated Email Notification Address.

 

“Designated Independent Broker-Dealer” means J.P. Morgan Securities LLC;
provided that, so long as no Coverage Event shall have occurred and no Event of
Default shall have

 

7

--------------------------------------------------------------------------------


 

occurred and be continuing, Parent may, upon at least five (5) Business Day’s
written notice to the applicable Agent, designate another Independent
Broker-Dealer as the Designated Independent Broker-Dealer; provided further
that, with respect to the proposed sale of a Portfolio Investment, no other
Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent.

 

“Effective Date” has the meaning ascribed to it in Section 2.04.

 

“Eligibility Criteria” means the eligibility criteria set forth in Schedule 3.

 

“Eligible Assignee” means (i) an Affiliate of the related assignor, (ii) a bank,
(iii) an insurance company or (iv) any Person, other than (a) any Person
primarily engaged in the business of private investment management as a business
development company, mezzanine fund, private debt fund, hedge fund or private
equity fund, which is in direct or indirect competition with the Company, the
Investment Manager or the sub-advisor of the Investment Manager, or any
Affiliate thereof that is an investment advisor, (b) any Person controlled by,
or controlling, or under common control with, or which is a sponsor of, a Person
referred to in clause (a) above, or (c) any Person for which a Person referred
to in clause (a) above serves as an investment advisor with discretionary
investment authority; provided that conditions (a), (b) and (c) shall not apply
(i) on any day when an Event of Default has occurred and is continuing or
(ii) on any day that is after a Market Value Event has occurred.

 

“Eligible Investments” means any (a) cash or (b) U.S. dollar denominated (or,
with respect to Accounts other than the USD Accounts, denominated in the
applicable Permitted Non-USD Currency) investment that, at the time it, or
evidence of it, is Delivered to the Collateral Agent (directly or through an
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)                                     direct Registered debt obligations of,
and Registered debt obligations the timely payment of principal and interest on
which is fully and expressly guaranteed by, the United States of America or any
agency or instrumentality of the United States of America (or, with respect to
Accounts other than the USD Accounts, the central government of the applicable
Eligible Jurisdiction or any agency or instrumentality of such Eligible
Jurisdiction) the obligations of which are expressly backed by the full faith
and credit of the United States of America (or, with respect to Accounts other
than the USD Accounts, the central government of the applicable Eligible
Jurisdiction) that satisfies the Eligible Investment Required Ratings at the
time of such investment or contractual commitment providing for such investment;
provided, notwithstanding the foregoing, the following securities shall not be
Eligible Investments: (i) General Services Administration participation
certificates; (ii) U.S. Maritime Administration guaranteed Title XI financing;
(iii) Financing Corp. debt obligations; (iv) Farmers Home Administration
Certificates of Beneficial Ownership; and (v) Washington Metropolitan Area
Transit Authority guaranteed transit bonds;

 

(ii)                                  demand and time deposits in, certificates
of deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depository institution

 

8

--------------------------------------------------------------------------------


 

or trust company (including, in each case, U.S. Bank or an Affiliate thereof)
incorporated under the laws of the United States of America (or, with respect to
Accounts other than the USD Accounts, the laws of the applicable Eligible
Jurisdiction) or any state of the United States of America and subject to
supervision and examination by federal and/or state banking authorities (or, if
applicable, banking authorities of the relevant Eligible Jurisdiction), so long
as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;

 

(iii)                               unleveraged repurchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States of America (or, with respect to Accounts other than the USD Accounts, an
agency or instrumentality of the applicable Eligible Jurisdiction), in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii) above or entered into with an entity (acting
as principal) with, or whose parent company has, the Eligible Investment
Required Ratings;

 

(iv)                              Registered debt securities bearing interest or
sold at a discount with maturities up to 365 days (but in any event such
securities will mature by the next succeeding Interest Payment Date) issued by
any entity formed under the laws of the United States of America or any State
thereof (or, with respect to Accounts other than the USD Accounts, the laws of
the applicable Eligible Jurisdiction) that have a S&P Rating of “AA” at the time
of such investment or contractual commitment providing for such investment;

 

(v)                                 commercial paper or other short-term debt
obligations with the Eligible Investment Required Ratings and that either bear
interest or are sold at a discount from the face amount thereof; provided that
this clause (v) will not include extendible commercial paper or asset backed
commercial paper; and

 

(vi)                              money market funds which have, at the time of
such reinvestment, a credit rating of “AAAm” by S&P;

 

provided that Eligible Investments shall not include (a) any interest-only
security, any security purchased at a price in excess of 100% of the par value
thereof or any security whose repayment is subject to substantial non-credit
related risk as determined in the sole judgment of the Investment Manager, or
(b) any security whose rating assigned by Standard & Poor’s includes the
subscript “f”, “p”, “q”, “pi”, “r”, “sf” or “t”.  Eligible Investments may
include those investments with respect to which U.S. Bank or an Affiliate of
U.S. Bank is an obligor or provides services.

 

9

--------------------------------------------------------------------------------


 

“Eligible Investment Required Ratings” means a long-term senior unsecured debt
rating of at least “A” and a short-term credit rating of at least “A-1” by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least “A+” by S&P).

 

“Eligible Jurisdictions” means Belgium, Canada, France, Germany, Ireland,
Sweden, The Netherlands, the United Kingdom and the United States.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

 

“ERISA Event” means that (1) the Company’s underlying assets constitute “plan
assets” within the meaning of the Plan Asset Rules or (2) the Company or any
ERISA Affiliate sponsors, maintains, contributes to, is required to contribute
to or has any liability with respect to any Plan.

 

“Euro Account” has the meaning ascribed to it in Section 8.01(a).

 

“Euro Custodial Account” has the meaning ascribed to it in Section 8.01(a).

 

“Euro Interest Collection Account” has the meaning ascribed to it in
Section 8.01(a).

 

“Euro Investments” means Portfolio Investments denominated in Euro.

 

“Euro Principal Collection Account” has the meaning ascribed to it in
Section 8.01(a).

 

“Events of Default” has the meaning ascribed to it in Article VII.

 

“Excess Concentration Amount” means, as of any date of determination, the sum,
without duplication, of the Market Value of each Portfolio Investment, if any,
that is in excess of any Concentration Limitations.  If multiple Portfolio
Investments are in excess of the Concentration Limitations, then from those
Portfolio Investments, the Company may select the Portfolio Investments to be
counted above, provided that, absent a selection by the Company, Portfolio
Investments with the lowest Market Values shall be counted above until the
Concentration Limitations are satisfied.

 

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the sum of (a) the projected amount required to be paid pursuant to
Section 4.03(b) on the next Interest Payment Date plus (b) $30,000, in each
case, as determined by the Company in good faith and in a commercially
reasonable manner and verified by in the case of clause (1) the Collateral Agent
and otherwise by the Administrative Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes

 

10

--------------------------------------------------------------------------------


 

imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, imposed as a result of such Recipient being
organized under the laws of, or having its principal office or its applicable
lending office (or relevant office for receiving payments from or on account of
the Company or making funds available to or for the benefit of the Company)
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), (b) Other Connection Taxes, (c) U.S. federal withholding Taxes on
amounts payable to or for the account of such Recipient that are or would be
required to be withheld pursuant to a law in effect on the date on which
(i) such Recipient acquires an interest in the Financing Commitment or Advance
or becomes a party hereunder or (ii) such Recipient changes its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Recipient’s assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, (d) Taxes attributable to such Lender’s
failure to comply with Section 3.03(f), (e) any U.S. federal withholding Taxes
imposed under FATCA and (f) U.S. backup withholding Taxes.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. Law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any U.S. or
non-U.S. fiscal or regulatory Law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financing Commitment” means, with respect to each Financing Provider and each
type of Financing available hereunder at any time, the commitment of such
Financing Provider to provide such type of Financing to the Company hereunder in
an amount up to but not exceeding the portion of the applicable financing limit
set forth on the Transaction Schedule that is held by such Financing Provider at
such time reduced by any Advances prepaid in connection with a Coverage Event.

 

“Financing Providers” has the meaning ascribed to it in the preamble.

 

“Financings” has the meaning ascribed to it in the preamble.

 

11

--------------------------------------------------------------------------------


 

“First Advance” has the meaning ascribed to it in Section 2.02(a).

 

“First Lien Loan” means a Portfolio Investment (i) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
obligor thereof in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings (other than pursuant to a Permitted
Working Capital Lien and customary waterfall provisions contained in the
applicable loan agreement), (ii) that is secured by a pledge of collateral,
which security interest is (a) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under applicable law or (b)(1) validly perfected and second priority in
the accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts and any other
assets securing any Working Capital Revolver under applicable law and proceeds
of any of the foregoing (a first priority lien on such assets a “Permitted
Working Capital Lien”) and (2) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) in all other collateral under applicable law and (iii) the Investment
Manager determines in good faith that the value of the collateral securing the
loan (including based on enterprise value) on or about the time of origination
or acquisition by the Company equals or exceeds the outstanding principal
balance thereof plus the aggregate outstanding balances of all other loans of
equal or higher seniority secured by the same collateral. For the avoidance of
doubt, first-out unitranche loans and debtor-in-possession loans shall
constitute First Lien Loans.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

“GBP” means British Pounds.

 

“GBP Account” has the meaning ascribed to it in Section 8.01(a).

 

“GBP Custodial Account” has the meaning ascribed to it in Section 8.01(a).

 

“GBP Interest Collection Account” has the meaning ascribed to it in
Section 8.01(a).

 

“GBP Investments” means Portfolio Investments denominated in GBP.

 

“GBP Principal Collection Account” has the meaning ascribed to it in
Section 8.01(a).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

12

--------------------------------------------------------------------------------


 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, deferrable securities or other
similar instruments; (iii) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the ordinary course of business; (iv) all obligations of such Person as lessee
under capital leases; (v) all non-contingent obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument; (vi) all debt of
others secured by a Lien on any asset of such Person, whether or not such debt
is assumed by such Person; and (vii) all debt of others guaranteed by such
Person and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person or otherwise to assure a
creditor against loss.  Notwithstanding the foregoing, “Indebtedness” shall not
include a commitment arising in the ordinary course of business to purchase a
future Portfolio Investment in accordance with the terms of the Loan Documents.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning ascribed to it in Section 10.04(b).

 

“Independent Bid” means a firm bid for the full amount of the relevant Portfolio
Investment from an Independent Broker-Dealer.

 

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual written agreement (which may be by email) of
the Company and the Administrative Agent): Bank of America/Merrill Lynch, Bank
of Montreal, Barclays Bank plc, BNP Paribas, Citibank, N.A., Credit Suisse AG,
Deutsche Bank AG, Goldman Sachs & Co., Morgan Stanley & Co., Nomura Securities,
Royal Bank of Canada, Royal Bank of Scotland, UBS AG, Wells Fargo Securities and
any Affiliate of any of the foregoing, but in no event including the Company or
any Affiliate of the Company.

 

“Ineligible Investment” means, from time to time, any Portfolio Investment that
fails, at such time, to satisfy the Eligibility Criteria; provided, that, with
respect to any Portfolio Investment for which the Administrative Agent has
waived one or more of the criteria set forth on Schedule 3 pursuant to
Section 1.03 in its Approval of such Portfolio Investment, the Eligibility
Criteria in respect of such Portfolio Investment shall be deemed not to include
such waived criteria at any time after such Approval and such Portfolio
Investment shall not be considered an “Ineligible Investment” by reason of its
failure to meet such waived criteria.

 

“Information” means all information received from the Company or the Investment
Manager relating to the Company or its business or any obligor in respect of any
Portfolio Investment.

 

“Interest Payment Date” means March 24, June 24, September 24 and December 24 of
each year during the term of this Agreement or if such date is not a Business
Day, then the succeeding Business Day commencing March 24, 2016.

 

13

--------------------------------------------------------------------------------


 

“Interest Proceeds” means all payments of interest received by the Company in
respect of the Portfolio Investments and Eligible Investments (in each case
other than accrued interest purchased by the Company using Principal Proceeds,
but including proceeds received from the sale of interest accrued after the date
on which the Company acquired the related Portfolio Investment), all other
payments on the Eligible Investments acquired with the proceeds of Portfolio
Investments (for the avoidance of doubt, such other payments shall not include
principal payments (including, without limitation, prepayments, repayments or
sale proceeds) with respect to Eligible Investments acquired with Principal
Proceeds) and all payments of fees and other similar amounts received by the
Company or deposited into any of the Accounts (including, but not limited to,
commitment fees, facility fees, late payment fees, prepayment premiums,
amendment fees and waiver fees, but excluding syndication or other up-front fees
and administrative agency or similar fees); provided, however, that for the
avoidance of doubt, Interest Proceeds shall not include amounts or Eligible
Investments in the CE Cure Account or any proceeds therefrom.

 

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to Indebtedness of any other Person.

 

“Investment Management Agreement” means the Investment Management Agreement,
dated on the date hereof, between the Company and the Investment Manager
relating to the management of the Portfolio Investments, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Investment Manager” means Carey Credit Income Fund, a Delaware statutory trust.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” has the meaning ascribed to it in the preamble.

 

“Lender” means a Financing Provider with a Financing Commitment to make Advances
hereunder.

 

“Letter of Credit” means a facility whereby (i) a fronting bank issues or will
issue a letter of credit for or on behalf of a borrower, (ii) if the letter of
credit is drawn upon, and the borrower does not reimburse the letter of credit
agent bank, the lender/participant is obligated to fund its portion of the
facility, and (iii) the letter of credit agent bank passes on (in whole or in
part) the fees and any other amounts it receives for providing the letter of
credit to the lender.

 

“LIBO Rate” means, for each Calculation Period, the greater of (A) 0.00% and
(B)(i) the rate per annum equal to the offered rate which appears on the page of
the Reuters Screen which displays an average Inter-continental Exchange
Benchmark Administration Ltd. Interest Settlement Rate for dollar deposits (for
delivery on the first day of such Calculation Period) with a term equivalent to
the LIBOR Period, determined as of approximately 11:00 a.m., London time, two
London Banking Days prior to the commencement of such Calculation Period, or
(ii) if the rate referenced in the preceding clause (B)(i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service which

 

14

--------------------------------------------------------------------------------


 

displays an average Intercontinental Exchange Benchmark Administration Ltd.
Interest Settlement Rate for dollar deposits (for delivery on the first day of
such Calculation Period) with a term equivalent to the LIBOR Period, determined
as of approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Calculation Period.  The LIBO Rate shall be determined
by the Administrative Agent (and notified to the Collateral Administrator), and
such determination shall be conclusive absent manifest error.

 

“LIBOR Period” means three months.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.

 

“Loan/Assignment Agreement” has the meaning ascribed to it in Section 8.01(a).

 

“Loan Documents” has the meaning ascribed to it in Section 2.04(b).

 

“Market Value” means, on any date of determination, (i) with respect to each
Portfolio Investment held by the Company that is a First Lien Loan or a Second
Lien Loan, the aggregate outstanding amount of such Portfolio Investment
multiplied by (x) the indicative bid-side price determined by one of Markit
Partners, Reuters Loan Pricing Corporation or any other contributor-based
pricing provider agreed to by the Company and the Administrative Agent in
writing (which may be by email) (each, an “Approved Pricing Service”) or (y) if
the Administrative Agent determines in its sole discretion that the indicative
bid-side price to be obtained in clause (x) above is unavailable or is not
indicative of the actual current market value, the market value of such First
Lien Loan or Second Lien Loan as determined by the Administrative Agent in good
faith and in a commercially reasonable manner; (ii) with respect to any other
Portfolio Investment held by the Company, the aggregate outstanding amount of
such Portfolio Investment multiplied by the market value (expressed as a
percentage) of such Portfolio Investment as determined by the Administrative
Agent in good faith and in a commercially reasonable manner; and (iii) with
respect to any cash held by the Company, the amount of such cash; provided,
however, a Portfolio Investment shall have a Market Value of $0 if (i) the
related Approval Request was not Approved by the Administrative Agent or (ii) it
is an Ineligible Investment.  Except as otherwise herein expressly provided, the
Market Value for any Portfolio Investment shall not be greater than the par
amount thereof.  So long as no Coverage Event has occurred or Event of Default
has occurred and is continuing, the Company (or the Investment Manager on its
behalf) shall have the right to initiate a dispute of the Market Value of
certain Portfolio Investments as set forth in Section 1.05 and Market Value may
then be determine in accordance with Section 1.05.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Investment Manager, (b) the ability of the Company or the Investment Manager to
perform its obligations under this

 

15

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents or (c) the rights of or benefits
available to the Administrative Agent or the Lenders under this Agreement or any
of the other Loan Documents.

 

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment, or postpones the scheduled date of expiration of any
Financing Commitment, (iv) changes any provision in a manner that would alter
the pro rata sharing of payments required hereby, or (v) changes any of the
provisions of Section 10.08 or the definition of “Required Financing Providers”
or any other provision hereof specifying the number or percentage of Financing
Providers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII, (3) the date following a Coverage Event on
which all Portfolio Investments have been sold and the proceeds therefrom have
been received by the Company and (4) the date specified for optional redemption
in full in the written notice delivered pursuant to Section 4.06.

 

“Maximum Rate” has the meaning ascribed to it in Section 10.11.

 

“Mezzanine Loan” means a Portfolio Investment which is unsecured, subordinated
debt of a company that represents a claim on such company’s assets which is
senior only to that of the equity securities of such company.

 

“Minimum Equity Condition” means a condition that will be satisfied on any date
on which (a) the Market Value of the Portfolio Investments minus (y) the
aggregate outstanding amount of the Advances plus amounts then on deposit in the
Accounts other than the CE Cure Account (including cash and Eligible
Investments) representing Principal Proceeds equals at least $60,000,000.

 

“Minimum Funding Amount” has the meaning ascribed to it in Section 2.03(e).

 

“Moody’s Classified Industry”: An industry classified by a given Moody’s
Industry Classification Group code (three digit).

 

“Moody’s Industry Classification Group”: As set forth in Exhibit B hereto.

 

“Nationally Recognized Valuation Provider” means and of the following (as such
list may be revised from time to time by mutual written agreement (which may be
by email) of the Company and the Administrative Agent) (i) Houlihan Lokey
Financial Advisors, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC),
(iii) Duff & Phelps Corp., (iv) Valuation Research Corporation, (v) FTI
Consulting, Inc. and (vi) Murray Devine.

 

16

--------------------------------------------------------------------------------


 

“Net Asset Value” means the sum of the Market Value of each Portfolio Investment
(both owned and in respect of which there are outstanding Purchase Commitments
which have traded but not settled) in the Portfolio that is not (x) an
Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled within (1) fifteen (15) Business Days from the related Trade Date
thereof with respect to Portfolio Investments consisting of Loans and (2) three
(3) Business Days from the related Trade Date thereof with respect to Portfolio
Investments other than Loans minus the Excess Concentration Amount.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments (other than Warranty Portfolio Investments)
repurchased by the Parent or an Affiliate thereof prior to such date.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising as a result of
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes imposed with respect to an assignment, grant of
a participation, designation of a new office for receiving payments by or on
account of a Recipient.

 

“Parent” has the meaning ascribed to it in the preamble.

 

“Participant” has the meaning ascribed to it in Section 10.08(c).

 

“Participant Register” has the meaning ascribed to it in Section 10.08(d).

 

“Permitted Distribution” means, subject to the limitations set forth in
Section 6.03(t):

 

(a)           distributions of Interest Proceeds (at the discretion of the
Company) (i) to Parent (or other permitted equity holders of the Company) or
(ii) to the Investment Manager in respect of accrued management fees payable in
accordance with the Investment Management Agreement; provided that amounts may
be distributed pursuant to this paragraph (a) only to the extent of available
Excess Interest Proceeds and so long as immediately prior and after giving
effect to any such distribution, no Coverage Event shall have occurred; and

 

(b)           distributions of Principal Proceeds to Parent (or other permitted
equity holders of the Company) so long as after giving effect to any such
distribution, the Compliance Condition is satisfied and would be satisfied after
funding any outstanding purchase commitments.  Parent may contribute Portfolio
Investments to the Company in order to enable the Company to satisfy the
foregoing conditions of this paragraph (b); provided that (i) the Company’s
purchase of any

 

17

--------------------------------------------------------------------------------


 

such Portfolio Investments must be made in compliance with the provisions set
forth in Sections 1.02 and 1.03 and (ii) the Market Value of such Portfolio
Investments shall be $0 unless the Administrative Agent approves such purchase.

 

“Permitted Lien” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for Taxes if such Taxes shall not at the time be due and payable or if
a Person shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (b) Liens imposed by law,
such as materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith, (c) with respect to any collateral underlying a Portfolio
Investment, the Lien in favor of the Company herein and Liens permitted under
the Underlying Instruments, (d) as to agented Portfolio Investments, Liens in
favor of the agent on behalf of all the lenders of the related obligor, and
(e) Liens granted pursuant to or by the Loan Documents.

 

“Permitted Non-USD Currency” means GBP and Euros.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

“Portfolio” has the meaning ascribed to it in Section 1.01.

 

“Portfolio Investments” has the meaning ascribed to it in the preamble.

 

“Position Report” has the meaning ascribed to it in Section 8.03(a).

 

“Possessory Collateral” means Portfolio Investments consisting of money or
instruments.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Proceeds” means all amounts received by the Company with respect to
the Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Accounts (including cash contributed by the Company), in each
case other than Interest Proceeds.

 

18

--------------------------------------------------------------------------------


 

“Proceedings” has the meaning ascribed to it in Section 10.09(b).

 

“Purchase” has the meaning ascribed to it in Section 1.01.

 

“Purchase Commitment” has the meaning ascribed to it in Section 1.02(a).

 

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, September 17, 2016.

 

“Recipient” means any Agent and any Lender, as applicable.

 

“Register” has the meaning ascribed to it in Section 3.01(c).

 

“Registered” means a debt obligation that is issued after July 18, 1984 and that
is in registered form within the meaning of Section 881(c)(2)(B)(i) of the Code
and the United States Treasury regulations promulgated thereunder, provided that
an interest in a grantor trust will be considered to be Registered if such
interest is in registered form and each of the obligations or securities held by
such trust was issued after July 18, 1984.

 

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, December 17, 2018.

 

“Related Parties” has the meaning ascribed to it in Section 9.01.

 

“Repayment Event” means an event that occurs at any time on or prior to the
twelve month anniversary of the Effective Date if (i) the Company has properly
delivered at least ten (10) Approval Requests during such period, so long as
each such Approval Request would have satisfied all conditions set forth in this
Agreement and (ii) the Administrative Agent has not Approved at least 75% of the
Approval Requests properly made and which would have satisfied all conditions
set forth in this Agreement as of the applicable date of determination.

 

“Required Financing Providers” means, at all times, JPMCB.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

“Restricted Security” has the meaning ascribed to it in Schedule 1.

 

“Revolving Credit Facility” means any Portfolio Investment (other than a Delayed
Funding Term Loan) that is a loan (including revolving loans, including funded
and unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the obligor by the Company, provided that any such loan

 

19

--------------------------------------------------------------------------------


 

will be a Revolving Credit Facility only until all commitments to make advances
to the Company expire or are terminated or irrevocably reduced to zero.

 

“Sale Agreement” has the meaning ascribed to it in the preamble.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to the ratings business thereof.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

“Second Lien Loan” means any interest in a loan that (i) is not (and that by its
terms is not permitted to become) subordinate in right of payment to any other
obligation of the related obligor other than a First Lien Loan with respect to
the liquidation of such obligor or the collateral for such loan, (ii) is secured
by a valid second priority perfected Lien to or on specified collateral securing
the related obligor’s obligations under the loan, which Lien is not subordinate
to the Lien securing any other debt for borrowed money other than a First Lien
Loan on such specified collateral (subject to Liens for taxes or regulatory
charges and other Liens permitted under the applicable Underlying Instrument
that are reasonable for similar loans) and (iii) the Investment Manager
determines in good faith that the value of the collateral for such loan or the
enterprise value securing the loan on or about the time of acquisition equals or
exceeds the outstanding principal balance of the loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
a second priority Lien over the same collateral.

 

“Secured Obligations” has the meaning ascribed to it in Section 8.02.

 

“Secured Parties” has the meaning ascribed to it in Section 8.02.

 

“Securities Intermediary” has the meaning ascribed to it in the preamble.

 

“Security Deed” means the Security Deed, dated the date hereof, among the
Company, the Administrative Agent, the Investment Manager, U.S. Bank National
Association, in its capacity as collateral trustee, and Elavon Financial
Services Limited, UK Branch, in its capacities as custodian and account bank.

 

20

--------------------------------------------------------------------------------


 

“Settlement Date” has the meaning ascribed to it in Section 1.03.

 

“Solvent” means, with respect to any entity, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair value of such entity’s present
assets; (b) such entity’s capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such entity has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) if such entity is subject to
fraudulent transfer or conveyance laws that apply standards for solvency
materially different from the standards set forth in clause (i), such entity is
“solvent” within the meaning given that term and similar terms under such
applicable laws.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Special Purpose Provisions” shall have the meaning given to such term in the
Company LLC Agreement.

 

“Spot Rate” means, as of any date of determination, (x) with respect to actual
currency exchange between U.S. dollars and Euros or GBP, the applicable
currency-Dollar rate available through U.S. Bank’s banking facilities (or, if
U.S. Bank has notified the Administrative Agent and the Company that it will no
longer provide such services or if U.S. Bank or one of its affiliates is no
longer the Collateral Agent, the Collateral Trustee, the Account Bank or the
Custodian, through such other source agreed to by the Administrative Agent in
writing) and (y) with respect to all other purposes between U.S. dollars and
Euros or GBP, the applicable currency-Dollar spot rate that appeared on the
Bloomberg screen for such currency at 5:00 p.m. New York City time on the
immediately preceding Business Day.  The determination of the Spot Rate shall be
conclusive absent manifest error.

 

“Structured Finance Obligation” means an obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Substitute Portfolio Investment” has the meaning ascribed to it in
Section 1.06.

 

“Substitution” has the meaning ascribed to it in Section 1.06.

 

“Substitution Date” has the meaning ascribed to it in Section 1.03.

 

21

--------------------------------------------------------------------------------


 

“Synthetic Security” means a security or swap transaction, other than a
participation or a Letter of Credit, that has payments associated with either
payments of interest on and/or principal of a reference obligation or the credit
performance of a reference obligation.

 

“TARGET2 Settlement Day” means any day on which the Trans-European Automated
Real Time Gross Settlement Express Transfer (TARGET2) system is open.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest or penalties
applicable thereto.

 

“Total Principal Balance” means the sum of (i) the principal balances of all
approved Portfolio Investments and (ii) the amounts on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds.

 

“Trade Date” has the meaning ascribed to it in Section 1.03.

 

“Transaction Schedule” has the meaning ascribed to it in the preamble.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of the United States that governs any relevant security interest.

 

“Underlying Instruments” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Portfolio Investment has been created or
issued and each other agreement that governs the terms of or secures the
obligations represented by such Portfolio Investment or of which the holders of
such Portfolio Investment are the beneficiaries.

 

“Unused Facility Amount” means, on any applicable date of determination, (i) the
aggregate Financing Commitments of all Lenders minus (ii) the greater of (x) the
Minimum Funding Amount in effect on such date and (y) the aggregate outstanding
amount of the Advances.

 

“USA Patriot Act” has the meaning ascribed to it in Section 2.04(e).

 

“USD Account” has the meaning ascribed to it in Section 8.01(a).

 

“USD Custodial Account” has the meaning ascribed to it in Section 8.01(a).

 

“USD Interest Collection Account” has the meaning ascribed to it in
Section 8.01(a).

 

“USD Principal Collection Account” has the meaning ascribed to it in
Section 8.01(a).

 

“U.S. Bank” has the meaning ascribed to it in the preamble.

 

“U.S. Bank Agent” has the meaning ascribed to it in Section 9.01.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

22

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning ascribed to it in
Section 3.03.

 

“Warranty Portfolio Investments” means any Warranty Portfolio Investments (as
such term is defined in the Sale Agreement) repurchased or substituted in
accordance with Section 5.1(n)(i) of the Sale Agreement.

 

“Working Capital Revolver” means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor’s total assets.

 

“Zero-Coupon Security” means any debt security that at the time of purchase does
not by its terms provide for the payment of cash interest; provided that, if
after such purchase such debt security provides for the payment of cash
interest, it will cease to be a “Zero-Coupon Security”.

 

ARTICLE I

 

THE PORTFOLIO INVESTMENTS

 

Section 1.01.         Purchases of Portfolio Investments.

 

From time to time during the Reinvestment Period, the Company may acquire or
originate Portfolio Investments, or request that Portfolio Investments be
acquired or originated for the Company’s account, all on and subject to the
terms and conditions set forth herein.  Each such acquisition or origination is
referred to herein as a “Purchase”, and all Portfolio Investments so Purchased
(or Substituted) and not otherwise sold or liquidated are referred to herein as
the Company’s “Portfolio.”

 

Section 1.02.         Procedures for Purchases, Substitutions and Related
Financings.

 

(a)           Timing of Approval Requests.  No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
commitment to acquire any Portfolio Investment be made by it or for its account
(a “Purchase Commitment”) or that a Substitution occur, the Company shall cause
the Investment Manager to deliver to the Administrative Agent a request (an
“Approval Request”) for such Purchase or Substitution (with a copy to the
Collateral Agent).

 

(b)           Contents of Approval Requests.  Each Approval Request shall
consist of one or more electronic submissions to the Administrative Agent
(transmitted in such a manner as the Administrative Agent may specify to the
Investment Manager and the Company from time to time), shall be substantially in
the form attached as Schedule 2 hereto and shall be accompanied by such other
information as the Administrative Agent may reasonably request.

 

(c)           [RESERVED].

 

(d)           Right of the Administrative Agent to Approve Approval Requests. 
The Administrative Agent shall have the right, on behalf of all Financing
Providers, in its sole and absolute discretion, to Approve or not Approve any
Approval Request and to request additional information regarding any proposed
Portfolio Investment.  The Administrative Agent shall notify

 

23

--------------------------------------------------------------------------------


 

the Investment Manager and the Company (including via e-mail or other electronic
messaging system) of its Approval or failure to Approve each Approval Request
(and, if Approved, an initial determination of the Market Value for the related
Portfolio Investment) no later than the fifth (5th) Agent Business Day
succeeding the date on which it receives such Approval Request and any
information reasonably requested in connection therewith; provided that any
Portfolio Investments acquired by the Company pursuant to the Sale Agreement on
the date hereof shall be deemed to be approved by the Administrative Agent. 
With respect to any Approved Approval Request, the Administrative Agent shall
promptly forward such request to the Lenders and the Collateral Agent, together
with a preliminary indication of the amount and type of Financing that each
Lender is being asked to provide in connection therewith.

 

Section 1.03.         Conditions to Purchases or Substitutions.

 

No Purchase Commitment, Purchase or Substitution shall be entered into unless
each of the following conditions is satisfied (or waived as provided below) as
of the date on which such Purchase Commitment is entered into (such Portfolio
Investment’s “Trade Date”) or the Company consummates a Substitution (the
“Substitution Date”) (and such Portfolio Investment shall not be Purchased and
no Substitution shall occur, and the related Financing shall not be required to
be made available to the Company by the applicable Financing Providers, unless
each of the following conditions is satisfied or waived as of such Trade Date or
Substitution Date, as applicable):

 

(1)           the related Trade Date or Substitution Date is not later than ten
(10) Agent Business Days after the date on which the Administrative Agent has
Approved or not Approved the related Approval Request;

 

(2)           the related Approval Request accurately describes in all material
respects such Portfolio Investment and such Portfolio Investment satisfies the
Eligibility Criteria;

 

(3)           in the case of a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than 20 Agent Business Days following the last
day of the Reinvestment Period;

 

(4)           no Event of Default or event that, with notice or lapse of time or
both, would constitute an Event of Default (a “Default”), in each case, has
occurred and is continuing and no Coverage Event has occurred;

 

(5)           after giving effect to the Purchase or Substitution of such
Portfolio Investment and the related provision of Financing (if any) hereunder:

 

(w)          the Compliance Condition is satisfied;

 

(x)           the Concentration Limitations are satisfied;

 

(y)           the aggregate amount of Financings then outstanding will not
exceed the limit set forth in the Transaction Schedule; and

 

24

--------------------------------------------------------------------------------


 

(z)           in the case of a Purchase, the amount of any Financing requested
shall be not less than U.S. $3,000,000;

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
condition to a Purchase or Substitution specified above in this Section 1.03 by
written notice thereof to the Company, the Collateral Administrator, the
Investment Manager and the Collateral Agent.

 

If the above conditions to a Purchase are satisfied or waived, the Investment
Manager shall determine, in consultation with the Administrative Agent and with
notice to any applicable Financing Providers and the Collateral Administrator,
the date on which such Purchase shall settle (the “Settlement Date” for such
Portfolio Investment) and on which any related Financing shall be provided.

 

Section 1.04.         Sales of Portfolio Investments.

 

The Company will not sell, transfer or otherwise dispose of any Portfolio
Investment or any other asset without the prior consent of the Administrative
Agent (acting at the direction of the Required Financing Providers), except
that, (i) the Company may make Permitted Distributions in accordance with this
Agreement and (ii) the Company (or the Investment Manager on its behalf) may,
subject to the limitations set forth in Section 1.07 hereof and
Section 5.01(n)(iii) of the Sale Agreement, sell any Portfolio
Investment, Ineligible Investment or other asset so long as such sale is on an
arm’s length basis (other than with respect to Warranty Portfolio Investments)
and in accordance with the Investment Manager’s standard market practices and,
after giving effect thereto, no Coverage Event has occurred and no Default or
Event of Default has occurred and is continuing.  The Company may sell any
Warranty Portfolio Investments to the Parent pursuant to the terms of the Sale
Agreement.

 

Notwithstanding anything in this Agreement to the contrary: (i) following the
occurrence and during the continuance of an Event of Default, the Company shall
have no right to cause the sale, transfer or other disposition of a Portfolio
Investment or any other asset (including, without limitation, the transfer of
amounts on deposit in the Accounts) without the consent of the Administrative
Agent, (ii) following the occurrence of a Coverage Event, the Company shall use
commercially reasonable efforts to sell any or all of the Collateral
(individually or in lots, including a lot comprised of all of the Portfolio
Investments) at the sole direction of, and in the manner (including, without
limitation, the time of sale, sale price, principal amount to be sold and
purchaser) required by the Administrative Agent (provided that each such sale
shall be made at the direction of the Required Financing Providers) at
then-current fair market values and in accordance with the Administrative
Agent’s standard market practices, and the proceeds thereof shall be deposited
into the CE Cure Account, (iii) following the occurrence of a Coverage Event,
the Investment Manager shall have no right to act on behalf of, or otherwise
direct, the Company, the Administrative Agent, the Collateral Agent or any other
person in connection with a sale of Portfolio Investments pursuant to any
provision of this Agreement and (iv) in connection with any Coverage Event Cure,
the Company shall cause the Investment Manager to use its best efforts to effect
an assignment of any Portfolio Investment within the applicable time period
specified in the definition of Coverage Event Cure; provided that in connection
with any sale of Portfolio Investments required by the Administrative Agent (or
the Required Financing

 

25

--------------------------------------------------------------------------------


 

Providers) pursuant to (x) the preceding clause (ii) or
(y) Section 8.02(c) following the occurrence of an Event of Default, in
connection with such sale, the applicable Agent shall (a) use commercially
reasonable efforts to solicit a bid for such Portfolio Investments from the
Designated Independent Broker-Dealer, (b) use reasonable efforts to notify the
Company at the Designated Email Notification Address promptly upon distribution
of bid solicitations regarding the sale of such Portfolio Investments and
(c) sell such Portfolio Investments to the Designated Independent Broker-Dealer
if the Designated Independent Broker-Dealer provides the highest bid in the case
where bids are received in respect of the sale of such Portfolio Investments, it
being understood that if the Designated Independent Broker-Dealer provides a bid
to the applicable Agent that is the highest bona fide bid to purchase a
Portfolio Investment on a line-item basis where such Portfolio Investment is
part of a pool of Portfolio Investments for which there is a bona fide bid on a
pool basis proposed to be accepted by the applicable Agent (in its sole
discretion), then the applicable Agent shall accept any such line-item bid only
if such line-item bid (together with any other line-item bids by the Designated
Independent Broker-Dealer or any other bidder for other Portfolio Investments in
such pool) is greater than the bid on a pool basis.  For purposes of this
paragraph, the applicable Agent shall be entitled to disregard as invalid any
bid submitted by any Independent Broker-Dealer if, in such Agent’s good faith
judgment: (i) either (x) such Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments or
(y) such Independent Broker-Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
any agreement or instrument governing or otherwise relating to the relevant
Portfolio Investments to the assignment or transfer of the relevant Portfolio
Investments or any portion thereof, as applicable, to it; or (ii) such bid is
not bona fide, including, without limitation, due to (x) the insolvency of the
Independent Broker-Dealer or (y) the inability, failure or refusal of the
Independent Broker-Dealer to settle the purchase of the relevant Portfolio
Investments or any portion thereof, as applicable, or otherwise settle
transactions in the relevant market or perform its obligations generally.

 

Following the occurrence of a Coverage Event or an Event of Default, in
connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales).  None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any affiliate of any thereof shall incur any liability to the Company, the
Investment Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack

 

26

--------------------------------------------------------------------------------


 

of notice provided to any person in connection with any such sale, so long as,
in the case of the Administrative Agent only, any such sale does not violate
Applicable Law.

 

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

 

Section 1.05.         Review of Portfolio Investments.

 

The Company (or the Investment Manager on its behalf), acting in good faith and
in a commercially reasonable manner, may dispute the Market Value of some or all
of the Portfolio Investments.  By no later than 10:00 a.m., New York City time,
on the Business Day immediately following the related date of determination, the
Company may (x) obtain an Independent Bid from at least two Independent
Broker-Dealers or (y) with respect to up to three Portfolio Investments per
calendar quarter, engage a Nationally Recognized Valuation Provider, at the
expense of the Company, to provide a valuation of the applicable Portfolio
Investment and submit evidence of such valuation to the Administrative Agent;
provided that the Company may not dispute the Market Value of the same Portfolio
Investment under both clause (x) and clause (y) simultaneously.  Upon
satisfaction of clause (x) or clause (y) above (subject, in the case of clause
(x), to the terms of the immediately succeeding paragraph), the value
established will be the Market Value for the applicable Portfolio Investment
from and after (but not earlier than) delivery of notice of such value to the
Administrative Agent; provided that, on any date other than the date on which a
Market Value was established under clause (x) or clause (y) above, the
Administrative Agent may determine in good faith and in a commercially
reasonable manner that the Market Value for the applicable Portfolio Investment
has changed, in which case the Administrative Agent may determine another Market
Value (in accordance with this definition of Market Value).

 

Each Independent Bid must be maintained by the applicable Independent
Broker-Dealer and actionable for the Administrative Agent before 12:00 noon, New
York City time, on such next Business Day.  If the Company obtains Independent
Bids and submits to the Administrative Agent evidence of two such Independent
Bids no later than 10:00 a.m., New York City time, on such next Business Day,
then the average of such Independent Bids shall be used to determine the Market
Value of such Portfolio Investment.  Notwithstanding the foregoing, the
Administrative Agent shall be entitled to disregard as invalid any Independent
Bid submitted by any Independent Broker-Dealer if, in the Administrative Agent’s
good faith judgment: (i) such Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investment or portion thereof,
as applicable, substantially in accordance with the then-current market practice
in the principal market for such Portfolio Investment, as reasonably determined
by the Administrative Agent; or (ii) such firm bid or such firm offer is not
bona fide due to the insolvency of the Independent Broker-Dealer.

 

For the avoidance of doubt, the Market Value of any (i) Portfolio Investment
that has not been Approved by the Administrative Agent or (ii) Ineligible
Investment shall be $0 and cannot be disputed.

 

27

--------------------------------------------------------------------------------


 

Section 1.06.         Substitutions.  The Company may, subject to the
limitations set forth in Section 1.07 hereof and Section 5.01(n)(iii) of the
Sale Agreement, replace a Portfolio Investment with another Portfolio Investment
(each such replacement, a “Substitution” and such new Portfolio Investment, a
“Substitute Portfolio Investment”) so long as the Company has submitted an
Approval Request and the Substitute Portfolio Investment has been approved by
the Administrative Agent in its sole discretion (which approval or refusal to
approve may be based on the Administrative Agent’s assessment of the credit
quality of the original Portfolio Investment and the proposed Substitute
Portfolio Investment) and all other applicable conditions precedent set forth in
Section 1.03 have been satisfied with respect to each Substitute Portfolio
Investment to be acquired by the Company in connection with such Substitution;
provided that after the Reinvestment Period, the aggregate outstanding balance
of Portfolio Investments in the Portfolio subject to a Substitution may not
exceed 20% of the aggregate Financing Commitments in effect during the
Reinvestment Period.  Notwithstanding anything to the contrary in this
Agreement, in no event shall the aggregate outstanding balance of Portfolio
Investments in the Portfolio subject to a Substitution, together with the
aggregate outstanding balance of Portfolio Investments sold to the Parent or its
Affiliates by the Company (in each case other than in connection with the sale
or Substitution of a Warranty Portfolio Investment), exceed 20% of the Net
Purchased Loan Balance measured as of the date of such sale or Substitution;
provided further that in no event shall the aggregate outstanding balance of
Portfolio Investments in the Portfolio that are in default and subject to a
Substitution, together with the aggregate outstanding balance of Portfolio
Investments that are in default and sold to the Parent or its Affiliates by the
Company (in each case other than in connection with the sale or Substitution of
a Warranty Portfolio Investment), exceed 10% of the Net Purchased Loan Balance
measured as of the date of such sale or Substitution.

 

Section 1.07.         Repurchase Limits.  Notwithstanding anything to the
contrary in this Agreement, in no event shall the aggregate outstanding balance
of Portfolio Investments in the Portfolio subject to a Substitution, together
with the aggregate outstanding balance of Portfolio Investments sold to the
Parent or its Affiliates by the Company (in each case other than in connection
with the sale or Substitution of a Warranty Portfolio Investment), exceed 20% of
the Net Purchased Loan Balance measured as of the date of such sale or
Substitution; provided further that in no event shall the aggregate outstanding
balance of Portfolio Investments in the Portfolio that are in default and
subject to a Substitution, together with the aggregate outstanding balance of
Portfolio Investments that are in default and sold to the Parent or its
Affiliates by the Company (in each case other than in connection with the sale
or Substitution of a Warranty Portfolio Investment), exceed 10% of the Net
Purchased Loan Balance measured as of the date of such sale or Substitution.

 

Section 1.08.         Deposits and Contributions by Parent.  Notwithstanding any
other provision of this Agreement, Parent may, from time to time in its sole
discretion, (x) deposit amounts in U.S. dollars into the USD Principal
Collection Account, and/or (y) transfer Portfolio Investments approved in
writing by the Administrative Agent (in its sole discretion) as equity
contributions to the Company pursuant to the Sale Agreement.  All such amounts
will be included in each applicable calculation to the extent provided under
this Agreement, including, without limitation, calculation of Market Value, Net
Asset Value, the Compliance Condition and Coverage Events.

 

28

--------------------------------------------------------------------------------


 

Section 1.09.         Valuation of Permitted Non-USD Currency Assets.  For
purposes of all calculations hereunder, (i) the principal amount of all Euro
Investments (and Eligible Investments denominated in Euros) and proceeds
denominated in Euro on deposit in any Account and (ii) the principal amount of
all GBP Investments (and Eligible Investments denominated in GBP) and proceeds
denominated in GBP on deposit in any Account, in each case, shall be converted
to U.S. dollars at the Spot Rate in accordance with the definition of such term
in consultation with the Administrative Agent on the applicable date of
calculation.

 

ARTICLE II

 

THE FINANCINGS

 

Section 2.01.         Financing Commitments.

 

Subject to the terms and conditions set forth herein, during the Reinvestment
Period, each Financing Provider hereby severally agrees to make available to the
Company the types of Financing identified on the Transaction Schedule as
applicable to such Financing Provider, in U.S. dollars, in an aggregate amount,
for such Financing Provider and such type of Financing, not exceeding the amount
of its Financing Commitment for such type of Financing.  The Financing
Commitments shall terminate on the Maturity Date (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII or upon a
Coverage Event).

 

Section 2.02.         First Advance; Additional Advances.

 

(a)           Subject to the satisfaction or waiver of the conditions set forth
in Sections 2.03 and 2.04, each Financing Provider as of the Effective Date
agrees, severally and not jointly, to make or cause to be made on the Effective
Date, an advance in an aggregate principal amount equal to $39,000,000 subject
to the conditions set forth in this Agreement (the “First Advance”).  Each
Financing Provider shall make its portion of the First Advance available to the
Company no later than 3:00 p.m. (New York City time) on the Effective Date in
accordance with the terms set forth in Section 3.01.

 

(b)           On any date during the term of the Reinvestment Period, subject to
the conditions set forth in this Agreement, the Company may request, and the
Financing Providers may provide, additional Advances.

 

Section 2.03.         Financings; Use of Proceeds.

 

(a)           Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment set forth in Section 1.03 both as of the
related Trade Date and Settlement Date, the applicable Financing Providers will
make the applicable Financing available to the Company on the related Settlement
Date (or otherwise on the related specified borrowing date if no Portfolio
Investment is being acquired on such date) as provided herein; provided that, if
no Portfolio Investment is being acquired on such date, only the conditions set
forth in clauses (4) and (5) of Section 1.03 shall require satisfaction or
waiver.

 

(b)           Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its

 

29

--------------------------------------------------------------------------------


 

obligations hereunder.  If any Financing Provider shall fail to provide any
Financing to the Company required hereunder, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Financing Provider to satisfy such Financing Provider’s obligations hereunder
until all such unsatisfied obligations are fully paid.

 

(c)           Subject to Section 2.03(e), the Company shall use the proceeds of
the Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Approval Request, provided that, if the proceeds of a
Financing are deposited in the USD Principal Collection Account as provided in
Section 3.01 on or prior to the Settlement Date for any Portfolio Investment but
the Company is unable to Purchase such Portfolio Investment on such Settlement
Date, or if there are proceeds of such Financing remaining after such Purchase,
then, subject to Section 3.01(a), the Collateral Agent shall apply such proceeds
on such date as provided in Article IV.  The proceeds of the Financings shall
not be used for any other purpose.

 

(d)           With respect to any Advance, the Company shall cause the
Investment Manager to submit a request substantially in the form of Exhibit A to
the Lenders and the Administrative Agent, with a copy to the Collateral Agent
and the Collateral Administrator, not later than 2:00 p.m. New York City time,
two (2) Business Days prior to the Business Day specified as the date on which
such Advance shall be made and, upon receipt of such request, the Lenders shall
make such Advances in accordance with the terms set forth in Section 3.01.  Any
requested Advance shall be (i) if applicable, in an amount such that, after
giving effect thereto and the related purchase of the applicable Portfolio
Investment(s), the Compliance Condition is satisfied; provided that the
Compliance Condition will not be applicable with respect to the First Advance
used principally to acquire Portfolio Investments from the Parent, and (ii) if
related to the Purchase of any Portfolio Investment, no later than ten
(10) Agent Business Days after the date on which the Administrative Agent
Approved the related Approval Request in accordance herewith.

 

(e)           If, the aggregate principal amount of the outstanding Advances
(assuming that Advances have been made for any outstanding Purchase Commitments
which have traded but not settled) is less than (i) $100,000,000 on June 17,
2016 or (ii) $150,000,000 on September 17, 2016 (each, a “Minimum Funding
Amount”), then the Investment Manager (on behalf of the Company) shall be deemed
to have requested a Financing on each such date such that, after the funding
thereof, the aggregate principal amount of the outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled) is equal to the applicable Minimum Funding Amount. 
Unless a Default or an Event of Default shall have occurred and is continuing or
a Coverage Event shall have occurred, the Lenders shall make a corresponding
Advance in accordance with Article III on each such date (or, if either such
date is not a Business Day, the next succeeding Business Day), such that after
the funding thereof, the aggregate principal amount of the outstanding Advances
(assuming that Advances have been made for any outstanding Purchase Commitments
which have traded but not settled) is equal to the applicable Minimum Funding
Amount.

 

30

--------------------------------------------------------------------------------


 

Section 2.04.         Other Conditions to Financings.

 

Notwithstanding anything to the contrary herein, the obligations of the Lenders
to make Advances shall not become effective until the date (the “Effective
Date”) on which each of the following conditions is satisfied (or waived by the
Administrative Agent in its sole discretion):

 

(a)           Executed Counterparts.  The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)           Loan Documents.  The Administrative Agent shall have received
satisfactory evidence that the Sale Agreement, the Collateral Administration
Agreement, the Security Deed, the Custody and Account Bank Agreement and the
Investment Management Agreement (such documents, together with this Agreement,
the “Loan Documents”) have been executed and are in full force and effect, and
that the initial sales and contributions contemplated by the Sale Agreement
shall have been consummated.

 

(c)           Corporate Documents.  The Administrative Agent shall have received
certified copies of the resolutions of the board of managers (or similar items)
of the Company and the Investment Manager approving the Loan Documents to be
delivered by it hereunder and the transactions contemplated hereby, certified by
its secretary or assistant secretary.  Good standing certificates for each of
the Company and the Investment Manager issued by the applicable Governmental
Authority of its jurisdiction of organization.  A certificate of the secretary
or assistant secretary of each of the Company and the Investment Manager
certifying the names and true signatures of the officers authorized on its
behalf to sign this Agreement and the other Loan Documents to be delivered by
it.

 

(d)           Payment of Fees, Etc.  The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date and, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including legal fees and
expenses) required to be reimbursed or paid by the Company hereunder (except as
provided in Section 4.03(f)).

 

(e)           Patriot Act, Etc.  To the extent requested by the Administrative
Agent or any Lender, the Administrative Agent or such Lender, as the case may
be, shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “USA Patriot Act”) and other applicable
“know your customer” and anti-money laundering rules and regulations.

 

(f)            Filings.  Copies of proper financing statements, as may be
necessary or, in the opinion of the Administrative Agent, desirable under the
UCC of all appropriate jurisdictions or any comparable law to perfect the
security interest of the Collateral Agent on behalf of the Secured Parties in
all Collateral in which an interest may be pledged hereunder.

 

31

--------------------------------------------------------------------------------


 

(g)           Certain Acknowledgements and Search Reports.  The Administrative
Agent shall have received (a) UCC, tax and judgment lien searches and (b) such
other searches that the Administrative Agent deems necessary or appropriate.

 

(h)           Officers’ Certificates of the Company Regarding This Agreement. 
An officer’s certificate of the Company stating that, to the best of the signing
officer’s knowledge, there has been no Event of Default under this Agreement and
that all representations and warranties of the Company are true and correct in
all material respects as of the Effective Date (provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date).

 

(i)            Opinions.  Legal opinions of Dechert LLP, counsel for the Company
and the Investment Manager, and counsel for the Collateral Agent, each in form
and substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request (including, without
limitation, certain non-consolidation and bankruptcy matters).

 

(j)            Other Documents.  Such other documents as the Administrative
Agent may reasonably require.

 

ARTICLE III

 

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

Section 3.01.         The Advances.

 

(a)           Making the Advances.  If the Lenders are required to make an
Advance to the Company as provided in Sections 2.02 and 2.03, then each Lender
shall make such Advance on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon (or 3:00 p.m. with respect to the
First Advance), New York City time, to the Collateral Agent for deposit to the
USD Principal Collection Account.  Each Lender at its option may make any
Advance by causing any domestic or foreign branch or affiliate of such Lender to
make such Advance, provided that any exercise of such option shall not affect
the obligation of the Company to repay such Advance in accordance with the terms
of this Agreement.  Once drawn, Advances may only be repaid or prepaid in
accordance with this Agreement and may not be reborrowed.

 

(b)           Interest on the Advances.  All outstanding Advances shall bear
interest (from and including the date on which such Advance is made) at a per
annum rate equal to the LIBO Rate for each Calculation Period in effect plus the
Applicable Margin.  Notwithstanding the foregoing, if any principal of or
interest on any Advance is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to the Advances as provided in the preceding sentence.

 

(c)           Evidence of the Advances.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from each Advance made by
such Lender, including the amounts of principal

 

32

--------------------------------------------------------------------------------


 

and interest payable and paid to such Lender from time to time hereunder.  The
Administrative Agent, acting solely for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a register (the
“Register”) in which it shall record the names and addresses of the Lenders and
the Financing Commitment of, and principal amount of the Advances (and related
interest amounts) due and payable or to become due and payable from the Company
to each Lender hereunder and the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.  The entries made in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender and the owner
of the amounts owing to it hereunder as reflected in the Register for all
purposes of this Agreement, notwithstanding notice to the contrary.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note.  In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or its registered assigns) and
in a form approved by the Administrative Agent.  Notwithstanding the creation of
a promissory note, any transfer of an interest in such note shall not be
effective until reflected in the Register.  Thereafter, the Advances evidenced
by such promissory note and interest thereon shall at all times be represented
by one or more promissory notes in such form payable to such payee and its
registered assigns.

 

(d)           Pro Rata Treatment.  Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)           Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender or the Administrative Agent shall notify the Company
that any Change in Law makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) such Lender or the Administrative Agent, as
applicable, shall use reasonable efforts (which will not require such party to
incur a loss, other than immaterial, incidental expenses), to transfer within
twenty (20) days after it gives notice under this clause (e), all of its rights
and obligations under this Agreement to another of its offices, branches or
affiliates with respect to which such performance would not be unlawful, and
(3) if such Lender or the Administrative Agent is unable to effect a transfer
under clause (2), then any outstanding Advances of such Lender shall be promptly
paid in full by the Company (together with all accrued interest and other
amounts owing hereunder) but not later than the end of the then-current
Calculation Period (or, if sooner repayment is required by law, be repaid within
ten (10) Business Days of such Lender giving the Company notice thereof);
provided that, to the extent that any such adoption or change makes it unlawful
for the Advances to bear interest by reference to the LIBO Rate, then the
foregoing clauses (1) through (3) shall not apply and the Advances shall bear
interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances.

 

33

--------------------------------------------------------------------------------


 

(f)            Change in Law.

 

(i)  If any Change in Law shall:

 

(A)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender;

 

(B)  impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender; or

 

(C)  subject any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Company will pay to such Lender or
the Administrative Agent, as the case may be, such additional amount or amounts
as will compensate such Lender or the Administrative Agent, as the case may be,
for such additional costs incurred or reduction suffered.

 

(ii)  If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such demand), then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(iii)  A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (i) or (ii) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(iv)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than

 

34

--------------------------------------------------------------------------------


 

180 days prior to the date that such Lender notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(v)           Each Lender agrees that it will take such commercially reasonable
actions as the Company may reasonably request that will avoid the need to pay,
or reduce the amount of, any increased amounts referred to in this
Section 3.01(f); provided that no Lender shall be obligated to take any actions
that would, in the reasonable opinion of such Lender, be disadvantageous to such
Lender (including, without limitation, due to a loss of money).  In no event
will the Company be responsible for increased amounts referred to in this
Section 3.01(f) which relates to any other entities to which any Lender provides
financing.

 

All payments to be made hereunder by the Company in respect of the Advances
shall be made without set-off or counterclaim.

 

Section 3.02.         General.

 

The provisions of Section 3.01 and any other provisions relating to the types of
Financings contemplated by each such section shall not be operative until and
unless such types of Financing have been made available to the Company, as
evidenced by the Transaction Schedule.

 

Section 3.03.         Taxes.

 

(a)           Payments Free of Taxes.  All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law.  If any
Applicable Law requires the deduction or withholding of any Tax from any such
payment by the Company, then the Company shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)           Payment of Other Taxes by the Company.  Without duplication of
other amounts payable by the Company under this Section 3.03, the Company shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent or the Collateral Agent timely
reimburse them for the payment of, any Other Taxes.

 

(c)           Indemnification by the Company.  The Company shall indemnify each
Lender, within ten (10) Business Days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to

 

35

--------------------------------------------------------------------------------


 

amounts payable under this Section) payable or paid by such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall indemnify,
within ten (10) days after demand therefor, (i) the Administrative Agent for any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
and (ii) the Administrative Agent for any (A) Taxes attributable to such
Lender’s failure to comply with the provisions of 10.08 relating to the
maintenance of a Participant Register and (B) Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders.  (i) Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Recipient that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Recipient
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Company or

 

36

--------------------------------------------------------------------------------


 

the Administrative Agent), an executed IRS Form W-9 certifying that such
Recipient is exempt from U.S. federal backup withholding Tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent or any information in a previously provided form changes),
whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN,
W-8BEN-E, W-8EXP or applicable successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such Tax treaty and (y) with respect to any other applicable payments under any
Loan Document, an IRS Form W-8BEN, W-8BEN-E or W-8EXP or applicable successor
form establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such Tax
treaty;

 

(ii)           an executed IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder”
of the Company within the meaning of Section 881(c)(3)(B) of the Code, and is
not a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN,
W-8BEN-E or applicable successor form; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

37

--------------------------------------------------------------------------------


 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by FATCA and
such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or credit in lieu thereof as to which it has been indemnified pursuant to
this Section 3.03 (including by the payment of additional amounts pursuant to
this Section 3.03), it shall pay to the indemnifying party an amount equal to
such refund or credit (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund or credit),
net of reasonable out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund or credit to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund or
credit had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Administrative Agent’s Tax Status. The Administrative Agent
represents to the Company that it is a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations Section 1.1441-1 and a
“U.S. financial institution” within the meaning of Treasury Regulations
Section 1.1471-3T and that it will comply with its obligations to withhold under
Section 1441 and FATCA.

 

(i)            Survival.  Each party’s obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the

 

38

--------------------------------------------------------------------------------


 

replacement of, a Lender, and the termination, satisfaction or discharge of all
obligations under any Loan Document.

 

Section 3.04.         Mitigation Obligations.

 

(a)           Designation of a Different Office.  If any Recipient requests
compensation under Section 3.01(f), or requires the Company to pay any
Indemnified Taxes or additional amounts to any Recipient or any Governmental
Authority for the account of any Recipient pursuant to Section 3.03, then such
Recipient shall at the request of the Company use reasonable efforts to
designate a different office for funding or booking the Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Recipient, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01(f) or Section 3.03, as the case may be, in the future, and
(ii) would not subject such Recipient to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Recipient. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Recipient in
connection with any such designation or assignment.

 

(b)           Replacement of Recipient.  If any Recipient requests compensation
under Section 3.01(f), or if the Company is required to pay any Indemnified
Taxes or additional amounts to any Recipient or any Governmental Authority for
the account of any Recipient pursuant to Section 3.03 and, in each case, such
Recipient has declined or is unable to designate a different lending office in
accordance with Section 3.04(a) or such designation would not eliminate the need
for such payments, or if any Lender is a defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Recipient and the
Administrative Agent, require such Recipient to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.08), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01(f) or Section 3.03) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such rights and obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);

 

(ii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.01(f) or gross-up payments under Section 3.03, such
assignment will result in a reduction in such compensation or payments
thereafter; and

 

(iii)          such assignment does not conflict with Applicable Law.

 

No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise,

 

39

--------------------------------------------------------------------------------


 

the circumstances entitling the Company to require such assignment and
delegation cease to apply.

 

ARTICLE IV

 

COLLECTIONS AND PAYMENTS

 

Section 4.01.         Interest Proceeds.

 

The Company shall cause all Interest Proceeds on the Portfolio Investments owned
by it to be deposited in the USD Interest Collection Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the USD Interest
Collection Account all Interest Proceeds received by it immediately upon receipt
thereof; provided that Interest Proceeds denominated in Permitted Non-USD
Currencies shall be deposited into the Euro Interest Collection Account or the
GBP Interest Collection Account, as applicable.

 

All Interest Proceeds shall be retained in the USD Interest Collection Account,
the Euro Interest Collection Account or the GBP Interest Collection Account, as
applicable, and invested (and reinvested) at the written direction of the
Investment Manager (or, if a Coverage Event has occurred or an Event of Default
has occurred and is continuing, the Administrative Agent) in Eligible
Investments.  Eligible Investments shall mature no later than the end of the
next succeeding Calculation Period.

 

Interest Proceeds on deposit in the USD Interest Collection Account may be
withdrawn by the Collateral Agent (at the written direction of the Company or
the Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent)) and applied (i) to make payments or (ii) to make
Permitted Distributions, in each case, in accordance with this Agreement and
with two (2) Business Days prior notice to the Administrative Agent.  Interest
Proceeds on deposit in the Euro Interest Collection Account or the GBP Interest
Collection Account shall be converted to U.S. dollars at the Spot Rate one
(1) Business Day after receipt of such Interest Proceeds and deposited into the
USD Interest Collection Account for application as described above at the
written direction of the Company or the Investment Manager on its behalf (or,
upon the occurrence and during the continuance of an Event of Default or upon
the occurrence of a Coverage Event, the Administrative Agent).

 

The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in the USD Interest Collection Account, the Euro Interest Collection
Account or the GBP Interest Collection Account have been deposited in error or
do not otherwise constitute Interest Proceeds, whereupon such amounts on deposit
in such Account may be withdrawn by the Collateral Agent or Collateral Trustee,
as applicable (at the direction of the Company or the Investment Manager on its
behalf (or, upon the occurrence and during the continuance of an Event of
Default or upon the occurrence of a Coverage Event, the Administrative Agent))
on the next succeeding Business Day and remitted to or at the direction of the
Company or the Investment Manager on its behalf.

 

40

--------------------------------------------------------------------------------


 

Section 4.02.         Principal Proceeds.

 

The Company shall cause all Principal Proceeds received on the Portfolio
Investments owned by it to be deposited in the USD Principal Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit to
the USD Principal Collection Account all Principal Proceeds received by it
immediately upon receipt thereof; provided that Principal Proceeds denominated
in Permitted Non-USD Currencies shall be deposited into the Euro Principal
Collection Account or the GBP Principal Collection Account, as applicable.

 

All Principal Proceeds shall be retained in the USD Principal Collection
Account, the Euro Principal Collection Account or the GBP Principal Collection
Account, as applicable, and invested (and reinvested) at the written direction
of the Investment Manager (or, if a Coverage Event has occurred or an Event of
Default has occurred and is continuing, the Administrative Agent) in overnight
Eligible Investments.  All investment income on such Eligible Investments shall
constitute Interest Proceeds.

 

Principal Proceeds on deposit in the USD Principal Collection Account may be
withdrawn by the Collateral Agent (at the written direction of the Company or
the Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent)) and applied (i) to make payments, (ii) towards the
purchase price of Portfolio Investments or (iii) to make Permitted
Distributions, in each case, in accordance with this Agreement and with, in the
case of clauses (i) and (iii), two (2) Business Days prior notice to the
Administrative Agent, and in the case of clause (ii), with one (1) Business Day
prior notice to the Administrative Agent.  Principal Proceeds on deposit in the
Euro Principal Collection Account or the GBP Principal Collection Account shall
be converted to U.S. dollars at the Spot Rate one (1) Business Day after receipt
of such Principal Proceeds and deposited into the USD Principal Collection
Account for application as described above at the written direction of the
Company or the Investment Manager on its behalf (or, upon the occurrence and
during the continuance of an Event of Default or upon the occurrence of a
Coverage Event, the Administrative Agent).

 

The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in any such Account have been deposited in error or do not otherwise
constitute Principal Proceeds, whereupon such amounts may be withdrawn by the
Collateral Agent or Collateral Trustee, as applicable (at the direction of the
Company or the Investment Manager on its behalf (or, upon the occurrence and
during the continuance of an Event of Default or upon the occurrence of a
Coverage Event, the Administrative Agent)) on the next succeeding Business Day
and remitted to or at the direction of the Company or the Investment Manager on
its behalf.

 

Section 4.03.         Principal and Interest Payments; Prepayments; Commitment
Fee; Upfront Fee.

 

(a)           The unpaid aggregate principal amount of the Advances (together
with accrued interest thereon) shall be paid in full in cash to the
Administrative Agent for the account of each Lender on the Maturity Date and any
and all cash in the Accounts shall be applied to the satisfaction of the Secured
Obligations on the Maturity Date.

 

41

--------------------------------------------------------------------------------


 

(b)           Accrued interest on the Advances shall be payable in cash in
arrears on each Interest Payment Date; provided that (i) interest accrued
pursuant to the second sentence of Section 3.01(b) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Advances, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) payments on Interest Payment Dates
shall be subject to the requirements of Section 9.02(e).

 

(c)           Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (i) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (ii) upon the occurrence of a
Repayment Event, (iii) in connection with a Coverage Event Cure; (iv) if the
Company elects to terminate or reduce the Financing Commitments as a result of a
Lender’s default in its obligations hereunder or (v) subject to the payment of
the premium described in Section 4.03(d), on the last day of any Calculation
Period; provided that, the Company may not prepay any outstanding Advances
pursuant to this Section 4.03(c)(v) prior to the 24-month anniversary of the
date hereof.  The Company shall notify the Administrative Agent by telephone
(confirmed by facsimile with a copy to the Collateral Agent and the Collateral
Administrator) of any prepayment hereunder not later than 2:00 p.m.,
New York City time, three (3) Business Days before the date of prepayment (which
shall be the last day of a Calculation Period).  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Advances to be prepaid.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Except
in connection with a Coverage Event Cure, each partial prepayment of outstanding
Advances shall be in an amount not less than $1,000,000.  Prepayments shall be
accompanied by accrued and unpaid interest.

 

(d)           Each prepayment pursuant to Section 4.03(c)(v) or optional
redemption pursuant to Section 4.06, whether in full or in part, shall be
accompanied by a premium equal to 1% of the principal amount of such prepayment
or optional redemption, as applicable.  Notwithstanding anything in this
Article IV, no premium shall be payable by the Company in the event that the
Company terminates or reduces the Financing Commitments or prepays Advances
outstanding hereunder, in each case as expressly permitted hereunder, (i) if
JPMorgan Chase Bank, National Association ceases to act as Administrative Agent
hereunder, (ii) if the Company elects to terminate or reduce the Financing
Commitments as a result of a Lender’s default in its obligations hereunder,
(iii) the Advances are prepaid in connection with a Coverage Event Cure,
(iv) the Advances are prepaid at any time after the 36-month anniversary of the
Effective Date, or (v) in connection with a Repayment Event.

 

(e)           The Company agrees to pay to the Administrative Agent, (A) from
and after September 17, 2016, for the account of each Lender, a commitment fee
which shall accrue at 1.00% per annum on the average daily Unused Facility
Amount during the period from and including September 17, 2016, to but excluding
the last day of the Reinvestment Period.  Accrued commitment fees shall be
payable in arrears on each Interest Payment Date occurring after the
September 17, 2016, to earlier of (i) date on which the Financing Commitments
terminate and (ii) the last day of the Reinvestment Period.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

42

--------------------------------------------------------------------------------


 

(f)            The Company agrees to pay the Administrative Agent, on the date
of the First Advance, for the account of each Lender, an upfront fee on the date
hereof in an aggregate amount equal to $1,575,000.  Such amount shall be paid by
retention by the Lender of a principal amount of the initial Advance equal to
such amount and the Company hereby directs the Lender to so withhold such amount
and acknowledges and agrees that such amount shall be deemed to be an
outstanding Advance for all purposes hereunder.

 

(g)           Once paid, all fees or any part thereof payable hereunder shall
not be refundable under any circumstances.

 

(h)           The Financing Commitments shall be automatically reduced in part
on the date of any prepayment made in accordance with the terms of this
Agreement, in each case in an amount equal to the amount of such prepayment.

 

Section 4.04.         Payments Generally.

 

All payments to the Lenders or the Administrative Agent shall be made to the
Administrative Agent at the account designated in writing to the Company and the
Collateral Agent for further distribution by the Administrative Agent (if
applicable).  The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Investment
Manager of the calculation of amounts payable to the Financing Providers in
respect of the Financings and the amounts payable to the Investment Manager.  At
least three (3) Business Days prior to each Interest Payment Date, the
Administrative Agent shall deliver an invoice to the Investment Manager, the
Collateral Agent and the Collateral Administrator in respect of the interest due
on such Interest Payment Date.  All payments not made to the Administrative
Agent for distribution to the Lenders shall be made as directed in writing by
the Administrative Agent.  All payments hereunder shall be made without setoff
or counterclaim.  All payments hereunder shall be made in U.S. dollars.  To the
extent not already in U.S. dollars, all amounts in any Euro Account or GBP
Account to be disbursed hereunder will be converted into U.S. dollars at the
Spot Rate on the Business Day immediately preceding the date of disbursement. 
All interest hereunder shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

Section 4.05.         CE Cure Account.

 

(a)           The Company shall cause all cash received by it in connection with
a Coverage Event Cure to be deposited in the CE Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the CE Cure Account
such amounts received by it (and identified as such) immediately upon receipt
thereof.  Prior to the Maturity Date, all cash amounts in the CE Cure Account
shall be invested in overnight Eligible Investments at the written direction of
the Administrative Agent (as directed by the Required Financing Providers).  All
amounts contributed to the Company by Parent in connection with a Coverage Event
Cure shall be paid free and clear of any right of chargeback or other equitable
claim.

 

43

--------------------------------------------------------------------------------


 

(b)           Amounts on deposit in the CE Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company or the Investment
Manager on its behalf (or, upon the occurrence and during the continuance of an
Event of Default or upon the occurrence of a Coverage Event, the Administrative
Agent)) and remitted to the Company with prior notice to the Administrative
Agent (or, upon the occurrence and during the continuance of an Event of Default
or upon the occurrence of a Coverage Event, to the Lenders for prepayment of
Advances and reduction of Financing Commitment); provided that the Company may
not direct any withdrawal from the CE Cure Account if the Compliance Condition
is not satisfied (or would not be satisfied after such withdrawal).

 

Section 4.06.         Optional Redemption.

 

From and after the 24-month anniversary of the date hereof, the Company shall be
entitled at its option and upon three (3) Business Days’ prior written notice to
the Administrative Agent (with a copy to the Collateral Agent) to terminate the
Financing Commitments in whole upon payment in full, including the premium
specified in Section 4.03(d), of all Advances, all accrued and unpaid interest
and all other Secured Obligations (other than unmatured contingent
indemnification obligations).

 

ARTICLE V

 

[RESERVED]

 

ARTICLE VI

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 6.01.         Representations and Warranties.

 

The Company represents to the other parties hereto solely with respect to itself
that as of the date hereof (or as of such other date as maybe expressly set
forth below):

 

(a)           it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is a party and
to consummate the transactions herein and therein contemplated;

 

(b)           the execution, delivery and performance of this Agreement and each
such other Loan Document, and the consummation of the transactions contemplated
therein have been duly authorized by it and this Agreement and each such other
Loan Document constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms (subject to (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing);

 

44

--------------------------------------------------------------------------------


 

(c)           the execution, delivery and performance of this Agreement and each
other Loan Document and the consummation of such transactions do not conflict
with the provisions of its governing instruments and will not violate in any
material way any provisions of Applicable Law or regulation or any applicable
order of any court or regulatory body and will not result in the material breach
of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected;

 

(d)           no actions, suits, proceedings or governmental investigations at
law or in equity are pending or active (or, to its knowledge, threatened)
against it before any Governmental Authority or any arbitrator (A) asserting the
invalidity of this Agreement or any of the other Loan Documents, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any of the other Loan Documents, (C) seeking any determination or
ruling that might materially and adversely affect the performance by the Company
of its obligations under, or the validity or enforceability of, this Agreement
or any of the other Loan Documents or (D) seeking any determination or ruling
that would reasonably be expected to have a Material Adverse Effect;

 

(e)           it has obtained all consents and authorizations (including all
required consents and authorizations of any governmental authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document and each
such consent and authorization is in full force and effect, except where such
failure would not reasonably be expected to have a Material Adverse Effect;

 

(f)            it is not an “investment company” as defined in the Investment
Company Act of 1940, as amended;

 

(g)           it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)           the Company has no Indebtedness or other indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of the Loan Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Loan Documents;

 

(i)            (x) its underlying assets do not constitute “plan assets” within
the meaning of the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate
has sponsored, maintained, contributed to, been required to contribute to or has
any liability with respect to any Plan;

 

(j)            as of the date of this Agreement it is, and after giving effect
to any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(k)           it is not in default under any other contract to which it is a
party, except where such default would not reasonably be expected to have a
Material Adverse Effect;

 

45

--------------------------------------------------------------------------------


 

(l)            it has complied and will comply in all material respects with all
Applicable Laws, judgments, agreements with governmental authorities, decrees
and orders with respect to its business and properties and the Portfolio;

 

(m)          it does not have any Subsidiaries or own any Investments in any
Person other than the Portfolio Investments or Investments (i) constituting
Eligible Investments and (ii) those the Company shall have acquired or received
as a distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof;

 

(n)           (x) it has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters actually known to it, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and (y) no
report, financial statement, certificate or other information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished in writing by or
on behalf of it or any of its Affiliates to the Administrative Agent or any
Lender in connection with the transactions contemplated by this Agreement and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (in each case as updated, modified or supplemented by other information
so furnished) contains (or, to the extent any such information was furnished to
the Company by a third party, to the Company’s knowledge contains), when taken
as a whole, as of its delivery date, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(o)           except as otherwise permitted by this Agreement or the other Loan
Documents, no Portfolio Investment has been sold, transferred, assigned or
pledged by the Company (other than liens in favor of the Secured Parties
pursuant to the Loan Documents, Permitted Liens and inchoate liens arising by
operation of law);

 

(p)           the Company has timely filed all Tax returns required by Law to
have been filed by it; all such Tax returns are true and correct in all material
respects; and the Company has paid or withheld (as applicable) all Taxes owing
or required to be withheld by it (if any) shown on such Tax returns, except any
such Taxes which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside in accordance with
GAAP on its books and records;

 

(q)           the Company is and will be treated as a disregarded entity for
U.S. federal income Tax purposes;

 

(r)            the Company is wholly owned by the Parent, which is a U.S.
Person; provided, however, that a merger of the Parent with another business
development company sponsored by W.P. Carey Inc. or other fundamental change
transaction the result of which effectively combines the ownership and/or assets
of the Parent and a business development company sponsored by W.P. Carey Inc.,
or merges or consolidates their respective collateral advisors or sub-advisors
shall not constitute a breach of this representation;

 

46

--------------------------------------------------------------------------------


 

(s)            prior to the date hereof, the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar loan or debt obligations and activities
incidental thereto;

 

(t)            neither the Company nor any Affiliate of the Company is (i) a
country, territory, organization, person or entity named on an Office of Foreign
Asset Control (OFAC) list; (ii) a Person that resides or has a place of business
in a country or territory named on such lists or which is designated as a
“Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA Patriot
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. 
The Company is in compliance with all applicable OFAC rules and regulations and
also in compliance with all applicable provisions of the USA Patriot Act;

 

(u)           the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and employees and, to its knowledge, its members and agents are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Company being designated as a Sanctioned Person.  None of (i) the
Company or its officers and employees or (ii) to the knowledge of the Company,
any manager or agent of the Company that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.  No Advances, use of proceeds or other transaction contemplated by the
Agreement will directly, or to the knowledge of the Company, indirectly violate
Anti-Corruption Laws or applicable Sanctions;

 

(v)           the Loan Documents represent all of the material agreements
between the Investment Manager or Parent, as applicable, on the one hand, and
the Company, on the other.  Upon the purchase and/or contribution of each
Portfolio Investment (or an interest in a Portfolio Investment) pursuant to this
Agreement or the Sale Agreement, the Company shall be the lawful owner of, and
have good title to, such Portfolio Investment and all assets relating thereto,
free and clear of any Adverse Claim (other than Permitted Liens).  All such
assets are transferred to the Company without recourse to the Parent except as
described in the Sale Agreement.  The purchases of such assets by the Company
constitute valid and true sales for consideration (and not merely a pledge of
such assets for security purposes) and the contributions of such assets received
by the Company constitute valid and true transfers for consideration, each
enforceable against creditors of the Parent, and no such assets shall constitute
property of the Parent;

 

(w)          the Company is not relying on any advice (whether written or oral)
of any other party other than the Investment Manager; and

 

47

--------------------------------------------------------------------------------


 

(x)           there are no judgments or Liens for Taxes with respect to the
Company and no claim is being asserted with respect to the Taxes of the Company.

 

Section 6.02.         Representations Regarding the Portfolio Investments.  The
Company represents to the other parties hereto that:

 

(a)           as of the Trade Date for each Portfolio Investment, such Portfolio
Investment meets all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent);

 

(b)           all of the conditions to the acquisition of the Portfolio
Investments specified in Section 1.03 of this Agreement have been satisfied or
waived;

 

(c)           all of the information contained in the related Approval Request
is true, correct and complete in all material respects, provided that, to the
extent any such information was furnished to the Company by any third party or
was not prepared by or under the direction of the Company, such information is
as of its delivery date true, complete and correct in all material respects to
the knowledge of the Company;

 

(d)           the Company has good and marketable title to such Collateral free
and clear of any Adverse Claim (other than Permitted Liens) or restrictions on
transferability and the Company has the full right, power and lawful authority
to assign, transfer and pledge the same and interests therein, and upon the
making of each Advance, the Collateral Agent, for the benefit of the Secured
Parties, will have acquired a perfected, first priority and valid security
interest (except, as to priority, for any Permitted Liens) in such Collateral,
free and clear of any Adverse Claim (other than Permitted Liens) or restrictions
on transferability, to the extent (as to perfection and priority) that a
security interest in said Collateral may be perfected under the applicable UCC;
and

 

(e)           the Company has not pledged, assigned, sold, granted a security
interest in or otherwise encumbered or conveyed any interest in any of the
Collateral and no effective financing statement (other than with respect to
Permitted Liens) or other instrument similar in effect naming or purportedly
naming the Company or any of its Affiliates as debtor and covering all or any
part of the Collateral is on file in any recording office, except such as may
have been filed in favor of the Collateral Agent as “Secured Party” pursuant
hereto, as necessary or advisable in connection with the Sale Agreement or which
has been terminated.

 

Section 6.03.         Covenants of the Company.

 

The Company:

 

(a)           shall at all times:  (i) maintain at least one independent manager
or director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records and bank accounts;
(iii) hold itself out to the public and all other Persons as a legal entity
separate from any other Person; (iv) have the Parent as its sole equityholder,
unless otherwise permitted by the Loan Document; (v) file its own Tax returns,
except to the extent that the Company is treated as a “disregarded entity” for
Tax purposes and is not required to file Taxes under Applicable Law, and pay any
Taxes so required to be paid under

 

48

--------------------------------------------------------------------------------


 

Applicable Law, except for (x) those Taxes being contested in good faith by
appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP or (y) those Taxes the
failure of which to pay or discharge would not reasonably be expected to have a
Material Adverse Effect; (vi) not commingle its assets with assets of any other
Person; (vii) conduct its business in its own name and comply with all
organizational formalities to maintain its separate existence; (viii) maintain
separate financial statements; provided, however, that the Company’s assets may
be included in a consolidated financial statement of its Affiliate if
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Company from such Affiliate and to indicate
that the Company’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (B) such assets
shall also be listed on the Company’s own separate balance sheet (if the Company
prepares its own separate balance sheet); (ix) pay its own liabilities only out
of its own funds; (x) maintain an arm’s length relationship with Parent and each
of its other Affiliates; (xi) not hold out its credit or assets as being
available to satisfy the obligations of others; (xii) allocate fairly and
reasonably any overhead expenses that are shared with an Affiliate, including
for shared office space; (xiii) use separate stationery, invoices and checks;
(xiv) except as expressly permitted by this Agreement, not pledge its assets as
security for the obligations of any other Person; (xv) correct any known
misunderstanding regarding its separate identity; (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvii) cause its member to meet at least annually or act pursuant to written
consent and keep minutes of such meetings and actions and observe in all
respects all other requirements under its constituent documents and Delaware
limited liability company formalities; (xviii) not acquire the obligations or
any securities of its Affiliates; (xix) cause the managers, officers, agents and
other representatives of the Company to act at all times with respect to the
Company consistently and in furtherance of the foregoing and in the best
interests of the Company; and (xx) maintain at least one special member, who,
upon the dissolution of the sole member or the withdrawal or the disassociation
of the sole member from the Company, shall immediately become the member of the
Company in accordance with its organizational documents.

 

(b)           shall not (i) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the preceding
clause (a), including, other than with respect to any warrants received in
connection with a Portfolio Investment, controlling the decisions or actions
respecting the daily business or affairs of any other Person except as otherwise
permitted hereunder (which, for the avoidance of doubt, shall not prohibit the
Company from taking, or refraining to take, any action under or with respect to
a Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company and transactions pursuant to
the Sale Agreement, enter into any transaction with an Affiliate of the Company
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction; (v) identify itself as a
department or division of any other Person; or (vi) own any asset or property
other than the Portfolio and the related assets and incidental personal property
necessary for the ownership or operation of these assets.

 

49

--------------------------------------------------------------------------------


 

(c)           shall take all actions consistent with and shall not take any
action contrary to the “Assumptions and Facts” section in the opinions of
Dechert LLP, dated the date hereof, relating to certain nonconsolidation and
true sale matters;

 

(d)           shall not create, incur, assume or suffer to exist any
Indebtedness other than (i) Indebtedness permitted under the Loan Documents or
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement.  The
Company shall incur no Indebtedness secured by the Collateral other than the
Secured Obligations.  The Company shall not assume, guarantee, endorse or
otherwise be or become directly or contingently liable for the obligations of
any Person by, among other things, agreeing to purchase any obligation of
another Person, agreeing to advance funds to such Person or causing or assisting
such Person to maintain any amount of capital, other than as expressly permitted
under the Loan Documents;

 

(e)           shall comply with Anti-Corruption Laws and applicable Sanctions
and shall maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its agents and their respective directors,
managers, officers and employees (as applicable) with Anti-Corruption Laws and
applicable Sanctions;

 

(f)            shall not amend any of its constituent documents or any document
to which it is a party in any manner that could reasonably be expected to, or
that does, adversely affect the Lenders in any material respect without the
prior written consent of the Administrative Agent and the Required Financing
Providers;

 

(g)           shall not amend the Special Purpose Provisions (as defined
therein) of its limited liability company agreement, except in accordance
therewith, without the prior written consent of the Administrative Agent and the
Required Financing Providers;

 

(h)           shall not, without the prior consent of the Administrative Agent
(acting at the direction of the Required Financing Providers), which consent may
be withheld in the sole and absolute discretion of the Required Financing
Providers, enter into any hedge agreement;

 

(i)            shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Company (or by the Collateral Agent on behalf of the Company) in
accordance with subsection (a) above seriously misleading or change its
jurisdiction of organization, unless the Company shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and Administrative Agent together with written confirmation to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed);

 

(j)            shall do or cause to be done all things necessary to (i) preserve
and keep in full force and effect its existence as a limited liability company
and take all reasonable action to maintain its rights, franchises, licenses and
permits material to its business in the jurisdiction of its formation and
(ii) qualify and remain qualified as a limited liability company in good
standing

 

50

--------------------------------------------------------------------------------


 

in each jurisdiction where the failure to qualify and remain qualified would
reasonably be expected to have a Material Adverse Effect;

 

(k)           shall comply with all Applicable Law (whether statutory,
regulatory or otherwise), the noncompliance with which could reasonably be
expected to have, individually or collectively, a Material Adverse Effect;

 

(l)            shall not merge into or consolidate with any person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;

 

(m)          except for Investments permitted by Section 6.03(u) and without the
prior written consent of the Administrative Agent, shall not form, or cause to
be formed, any Subsidiaries; or make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

 

(n)           shall ensure that (i) its affairs are conducted so that its
underlying assets do not constitute “plan assets” within the meaning of the Plan
Asset Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or have any liability with
respect to any Plan;

 

(o)           except for the security interest granted hereunder, under the
Security Deed and as otherwise permitted hereunder, shall not sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume or
suffer to exist any Lien on the Collateral or any interest therein (other than
Permitted Liens and inchoate liens arising by operation of law), and the Company
shall defend the right, title, and interest of the Collateral Agent (for the
benefit of the Secured Parties) and the Lenders in and to the Collateral against
all claims of third parties claiming through or under the Company (other than
Permitted Liens and inchoate liens arising by operation of law);

 

(p)           shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information:  (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of Parent, a copy of
the audited consolidated and consolidating balance sheet of Parent, including
its consolidated Subsidiaries, as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in Parent’s annual report on
Form 10-K, shall be deemed delivered to the Administrative Agent on the date
such documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of Parent, including its consolidated Subsidiaries,
as of the end

 

51

--------------------------------------------------------------------------------


 

of such fiscal quarter and including the prior comparable period (if any), and
the unaudited consolidated and consolidating statements of income of Parent,
including its consolidated Subsidiaries, for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of Parent, including its consolidated Subsidiaries, for the period commencing at
the end of the previous fiscal year and ending with the end of such fiscal
quarter; provided, that the financial statements required to be delivered
pursuant to this clause (ii) which are made available via EDGAR, or any
successor system of the Securities Exchange Commission, in Parent’s quarterly
report on Form 10-Q, shall be deemed delivered to the Administrative Agent on
the date such documents are made so available; and (iii) from time to time, such
other information or documents (financial or otherwise) as the Administrative
Agent or the Required Financing Providers may reasonably request;

 

(q)           shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all Taxes levied or imposed upon the Company
or upon the income, profits or property of the Company; provided that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such Tax (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect;

 

(r)            shall permit representatives of the Administrative Agent at any
time and from time to time as the Administrative Agent shall reasonably request
(A) to inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person’s performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters.  The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Company’s or the Investment Manager’s business and
operations.  So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days’ prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year.  During the existence of an Event of Default, there shall be
no limit on the timing or number of such inspections and only one (1) Business
Day’s prior notice will be required before any inspection;

 

(s)            [RESERVED];

 

(t)            shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that the Company may make
Permitted Distributions so long as (i) no Default or Event of Default has
occurred and is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) no Coverage Event shall have occurred (or would occur after
giving effect to such Permitted Distribution), (iii) all Concentration
Limitations are satisfied and (iv) in the case of a Permitted Distribution of
Principal Proceeds, (x) at least 10 Portfolio Investments are owned by the
Company and pledged to the Collateral Agent

 

52

--------------------------------------------------------------------------------


 

hereunder and (y) each of the Minimum Equity Condition and the Compliance
Condition is satisfied and (iv) the Company gives at least two (2) Business
Days’ prior written notice thereof to the Administrative Agent;

 

(u)           shall not make or hold any Investments, except the Portfolio
Investments or Investments (A) constituting Eligible Investments, (B) that have
been consented to by the Administrative Agent or (C) those the Company shall
have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

(v)           shall not request any Advance, and the Company shall not directly,
or to the knowledge of the Company, indirectly, use, and shall procure that its
agents shall not directly, or to the knowledge of the Company, indirectly, use,
the proceeds of any Advance (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto;

 

(w)          shall not cancel, terminate or consent to or accept any
cancellation or termination of, amend, modify or change in any manner any term
or condition of the Management Agreement in any manner that adversely affects
the Lenders in any material respect;

 

(x)           other than pursuant to the Sale Agreement and the Investment
Management Agreement or in connection with a Substitution, shall not
(A) transfer to any of its Affiliates any Portfolio Investment purchased from
any of its Affiliates (other than sales to Affiliates conducted on terms and
conditions consistent with those of an arm’s length transaction and, if
applicable, at fair market value and subject to the limitations set forth in
Section 1.07 hereof and Section 5.01(n)(iii) of the Sale Agreement); provided
that nothing in this clause (x) shall prohibit a Permitted Distribution or
(B) enter into any other transaction with any of its Affiliates, other than any
transaction on terms that are no less favorable than those obtainable in an
arm’s-length transaction with a wholly unaffiliated Person and on terms that are
fair and equitable to the Company under all the facts or circumstances under
Applicable Law;

 

(y)           shall cause the Investment Manager to post on a password protected
website maintained by the Investment Manager to which the Administrative Agent
will have access or deliver via email to the Administrative Agent, with respect
to each obligor in respect of a Portfolio Investment, to the extent received by
the Company pursuant to the underlying loan documents in respect of each
Portfolio Investment, the complete financial reporting package with respect to
the related obligor (including any financial statements, management discussion
and analysis, executed covenant compliance certificates and related covenant
calculations with respect to such obligor), the annual budget provided to the
Company either monthly, quarterly or annually, as the case may be, by such
obligor, which delivery or posting shall be made, if received by the 15th day of
any month, by the 30th day of such month, and if received after the 15th day but
prior to the 30th day of any month, by the 15th day of the succeeding month. 
Upon demand by the Administrative Agent, the Company shall also cause the
Investment Manager to

 

53

--------------------------------------------------------------------------------


 

provide such other information as the Administrative Agent may reasonably
request with respect to any Portfolio Investment or obligor (to the extent
reasonably available to the Investment Manager);

 

(z)           shall not elect to be classified as other than a disregarded
entity or partnership for U.S. federal income Tax purposes, nor shall the
Company take any other action or actions that would cause it to be classified,
taxed or treated as a corporation or publicly traded partnership taxable as a
corporation for U.S. federal income Tax purposes (including transferring
interests in the Company on or through an established securities market or
secondary market (or the substantial equivalent thereof), within the meaning of
Section 7704(b) of the Code (and Treasury regulations thereunder);

 

(aa)         shall only have partners or owners that are treated as U.S. Persons
or that are disregarded entities owned by a U.S. Person and shall not recognize
the transfer of any interest in the Company that constitutes equity for U.S.
federal income Tax purposes to a person that is not a U.S. Person;

 

(bb)         shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be reasonably necessary to secure the rights and
remedies of the Secured Parties hereunder and to grant more effectively all or
any portion of the Collateral, maintain or preserve the security interest (and
the priority thereof) of this Agreement or to carry out more effectively the
purposes hereof, perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement, preserve and defend title to the
Collateral and the rights therein of the Collateral Agent and the Secured
Parties in the Collateral against the claims of all persons and parties, pay any
and all Taxes levied or assessed upon all or any part of the Collateral and use
its commercially reasonable efforts to minimize Taxes and any other costs
arising in connection with its activities or give, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers that may be necessary or desirable to create, preserve, perfect or
validate the security interest granted pursuant to this Agreement or to enable
the Collateral Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interest, and hereby authorizes the Collateral Agent
to file a UCC financing statement listing ‘all assets of the debtor’ in the
collateral description of such financing statements;

 

(cc)         shall not (A) permit the validity or effectiveness of this
Agreement or any grant hereunder to be impaired, or permit the lien of this
Agreement to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Agreement or the Advances, except as may be expressly permitted
hereby, (B) permit any lien, charge, adverse claim, security interest, mortgage
or other encumbrance (including any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever or
otherwise, other than the lien of this Agreement) to be created on or extend to
or otherwise arise upon or burden the Collateral or any part thereof, any
interest therein or the proceeds thereof, in each case, other than Permitted
Liens, or (C) take any action that would cause the lien of this Agreement not to
constitute a valid perfected security interest in the Collateral that is of
first priority, free of any adverse claim or

 

54

--------------------------------------------------------------------------------


 

the legal equivalent thereof, as applicable, except as may be expressly
permitted hereby (or in connection with a disposition of Collateral required
hereby);

 

(dd)         shall not make or incur any capital expenditures, except as
reasonably required to perform its functions in accordance with the terms of
this Agreement;

 

(ee)         shall not become liable in any way, whether directly or by
assignment or as a guarantor or other surety, for the obligations of a lessee
under any lease, hire any employees or make any distributions (other than in
accordance with this Agreement);

 

(ff)          shall not maintain any bank accounts other than the Accounts;

 

(gg)         shall not authorize or otherwise permit the Investment Manager to
act in contravention of the representations, warranties and agreements of the
Investment Manager under any Loan Document;

 

(hh)         shall not act on behalf of, a country, territory, entity or
individual of prohibited countries, territories, entities and individuals listed
on, among other places, the OFAC website, and none of the Company, the
Investment Manager or any of their respective Affiliates, owners, directors or
officers is a natural person or entity with whom dealings with U.S. persons or
persons under the jurisdiction of the United States are prohibited under any
OFAC regulation or other applicable federal law or acting on behalf of such a
person or entity.  The Company does not own and will not acquire, and the
Investment Manager will not cause the Company to own or acquire, any security
issued by, or interest in, any country, territory, or entity whose direct
ownership by U.S. persons or persons under the jurisdiction of the U.S. would be
or is prohibited under any OFAC regulation or other applicable federal law;

 

(ii)           except as otherwise expressly permitted herein, shall not cancel
or terminate any of the Loan Documents to which it is party (in any capacity),
or consent to or accept any cancellation or termination of any of such
agreements, or amend or otherwise modify any term or condition of any of the
Loan Documents to which it is party (in any capacity) or give any consent,
waiver or approval under any such agreement, or waive any default under or
breach of any of the Loan Documents to which it is party (in any capacity) or
take any other action under any such agreement not required by the terms
thereof, unless (in each case) the Administrative Agent shall have consented
thereto in its sole discretion;

 

(jj)           shall, and shall cause the Investment Manager to perform each of
its obligations under this Agreement and the other Loan Documents and comply
with all Applicable Laws, including those applicable to the Portfolio
Investments and the collection of all Interest Proceeds and Principal Proceeds
thereof, except to the extent that the failure to so comply would not reasonably
be expected to have a Material Adverse Effect; and

 

(kk)         shall give notice to the Administrative Agent promptly in writing
upon the occurrence of any of the following:

 

(i)            any Adverse Proceeding; and

 

55

--------------------------------------------------------------------------------


 

(ii)                                  any Adverse Claim asserted against any of
the Portfolio Investments, the Accounts or any other Collateral.

 

Section 6.04.                          Amendments, Etc.

 

If the Company or the Investment Manager receives any notice of an amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related Underlying Instrument or rights thereunder (each, an “Amendment”)
with respect to any Portfolio Investment or any related Underlying Instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than five (5) Business Days’) notice thereof to the Administrative Agent. 
In any such event, the Company shall exercise all voting and other powers of
ownership relating to such Amendment or the exercise of such rights or remedies
as the Investment Manager shall deem appropriate under the circumstances.  If an
Event of Default has occurred and is continuing or a Coverage Event has
occurred, the Company will exercise all voting and other powers of ownership as
the Administrative Agent (acting at the direction of the Required Financing
Providers) shall instruct (it being understood that if the terms of the related
Underlying Instrument expressly prohibit or restrict any such rights given to
the Administrative Agent, then such right shall be limited to the extent
necessary so that such prohibition or restriction is not violated).

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Company shall fail to pay (i) any
principal amount owing by it in respect of the Secured Obligations when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise or (ii) any other amount in
respect of the Secured Obligations (whether for interest, fees or other amounts
owing by it) within two (2) Business Days of when such amount becomes due and
payable; or

 

(b)                                 any representation or warranty made or
deemed made by or on behalf of the Company, the Parent or the Investment Manager
(collectively, the “Credit Risk Parties”) herein or in any other Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, or other document furnished pursuant hereto or in connection
herewith or any amendment or modification thereof or waiver thereunder shall
prove to have been false or incorrect in any material respect when made or
deemed to have been made and the same continues unremedied for a period of
thirty (30) days (if such failure can be remedied) after the earlier to occur of
(i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Company or the Investment Manager, and
(ii) the date on which the Company or the Investment Manager acquires knowledge
thereof; or

 

(c)                                  (A)  the Company shall fail to observe or
perform any covenant, condition or agreement contained in Sections 6.03(a), (b),
(d), (f), (g), (h), (i), (l), (m), (o), (p), (t), (u), (v),

 

56

--------------------------------------------------------------------------------


 

(x), (ff)(B), (ff)(C) or (hh) or (B) any Credit Risk Party shall fail to observe
or perform any other covenant, condition or agreement contained herein (it being
understood that (x) the failure of a Portfolio Investment to satisfy the
Eligibility Criteria and/or the Concentration Limitations or (y) the failure of
the Compliance Condition due to a reduction in the value of a Portfolio
Investment, in each case, after its Trade Date shall not constitute such a
failure) or in any other Loan Document and, in the case of this clause (B), if
such failure is capable of being remedied, such failure shall not have been
remedied or waived within thirty (30) days after the earlier of (i) receipt by
such Credit Risk Party of written notice of such failure from the Administrative
Agent and (ii) an officer of such Credit Risk Party becoming aware of such
failure; or

 

(d)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of either the Company or the
Investment Manager or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for either the Company
or the Investment Manager or for a substantial part of its assets, and, in each
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(e)                                  either the Company or the Investment
Manager shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (d) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or the
Investment Manager, as applicable, or for a substantial part of its assets, or
(iv) make a general assignment for the benefit of creditors; or

 

(f)                                   any Credit Risk Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; or

 

(g)                                  unless otherwise permitted under the Loan
Documents (other than the Investment Management Agreement), the Investment
Manager ceases to be the Investment Manager in accordance with the Investment
Management Agreement and an Affiliate of the Investment Manager meeting the
requirements set forth in the Investment Management Agreement as in effect on
the Effective Date is not appointed (or has not accepted such appointment) as a
replacement Investment Manager under the Investment Management Agreement; or

 

(h)                                 the passing of a resolution by the equity
holders of the Company in respect of the winding up on a voluntary basis of the
Company; or

 

(i)                                     any final judgments or orders (not
subject to appeal or otherwise non-appealable) by one or more courts of
competent jurisdiction for the payment of money in an aggregate amount in excess
of $5,000,000 (after giving effect to insurance, if any, available with respect
thereto) shall be rendered against the Company, and the same shall remain
unsatisfied,

 

57

--------------------------------------------------------------------------------


 

unvacated, unbonded or unstayed, un-discharged or not set aside for a period of
sixty (60) days after the date on which the right to appeal has expired; or

 

(j)                                    an ERISA Event occurs; or

 

(k)                                 a Change of Control occurs; or

 

(l)                                     the Company, or the arrangements
contemplated by the Loan Documents, shall become required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended; or

 

(m)                             Carey Credit Advisors, LLC or an Affiliate of
Carey Credit Advisors, LLC meeting the criteria specified in the investment
advisory agreement between the Parent and Carey Credit Advisors LLC as in effect
on the Effective Date ceases to be the investment advisor of the Parent; or

 

(n)                                 Guggenheim Partners Investment Management,
LLC or an Affiliate of Guggenheim Partners Investment Management, LLC meeting
the criteria specified in the investment sub-advisory agreement between the
Parent and Guggenheim Partners Investment Management, LLC as in effect on the
Effective Date ceases to be the investment sub-advisor of the Parent;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d), (e) or (h) of this Article), and at any time thereafter
in each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times:  (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in cash in whole (or in part,
in which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d), (e) or
(h) of this Article, the Financing Commitments shall automatically terminate and
all Secured Obligations then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

ARTICLE VIII

 

ACCOUNTS; COLLATERAL SECURITY

 

Section 8.01.                          The Accounts; Agreement as to Control.

 

(a)                                 Establishment and Maintenance of Accounts. 
The Company has directed and the Securities Intermediary hereby acknowledges
that it has established (1) an account

 

58

--------------------------------------------------------------------------------


 

designated as the “USD Custodial Account”; (2) an account designated as the “CE
Cure Account”; (3) an account designated as the “USD Interest Collection
Account” and (4) an account designated as the “USD Principal Collection Account”
(the USD Custodial Account, CE Cure Account, USD Interest Collection Account and
USD Principal Collection Account, each, a “USD Account” and, collectively, the
“USD Accounts”), and the account numbers for such Accounts are set forth on the
Transaction Schedule.  The Securities Intermediary agrees to maintain each of
the USD Accounts as a securities intermediary in the name of the Company subject
to the lien of the Collateral Agent under this Agreement, and agrees not to
change the name or account number of any Account without the prior consent of
the Collateral Agent.  The Securities Intermediary hereby certifies that it is a
bank or trust company that in the ordinary course of business maintains
securities accounts for others and in that capacity has established the USD
Accounts in the name of the Company.

 

Nothing herein shall require the Securities Intermediary to credit to any USD
Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any asset in the nature of a general intangible
(as defined in Section 9-102(a)(42) of the UCC) or to “maintain” a sufficient
quantity thereof (within the meaning of Section 8-504 of the UCC). 
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in loans may be acquired and delivered
by the Company to the Securities Intermediary or the Collateral Agent from time
to time that are not evidenced by, or accompanied by delivery of, a security (as
that term is defined in UCC Section 8-102) or an instrument (as that term is
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Collateral Agent of a facsimile copy of a loan agreement or an
assignment agreement (“Loan/Assignment Agreement”) in favor of the Company,
(b) any such Loan/Assignment Agreement (and the registration of the related loan
on the books and records of the applicable obligor or bank agent) shall be
registered in the name of the Company and (c) any duty on the part of the
Securities Intermediary or Collateral Agent with respect to such loan (including
in respect of any duty it might otherwise have to maintain a sufficient quantity
of such loan for purposes of UCC Section 8-504) shall be limited to the exercise
of reasonable care by the Collateral Agent in the physical custody of any such
Loan/Assignment Agreement that may be delivered to it.  It is acknowledged and
agreed that neither the Collateral Agent nor the Securities Intermediary is
under a duty to examine Underlying Instruments to determine the validity or
sufficiency of any Loan/Assignment Agreement (and shall have no responsibility
for the genuineness or completeness thereof), or for the issuer’s title to any
related loan.

 

The Company has caused the Account Bank and Custodian under the Custody and
Account Bank Agreement to establish (1) an account designated as the “Euro
Custodial Account”; (2) an account designated as the “Euro Interest Collection
Account” and (3) an account designated as the “Euro Principal Collection
Account” (the Euro Custodial Account, Euro Interest Collection Account and Euro
Principal Collection Account, each, a “Euro Account” and, collectively, the
“Euro Accounts”), and the account numbers for such Accounts are set forth in
Schedule 1 to the Custody and Account Bank Agreement.

 

The Company has caused the Account Bank and Custodian under the Custody and
Account Bank Agreement to establish (1) an account designated as the “GBP
Custodial Account”; (2) an account designated as the “GBP Interest Collection
Account” and (3) an account designated as the “GBP Principal Collection Account”
(the GBP Custodial Account,

 

59

--------------------------------------------------------------------------------


 

GBP Interest Collection Account and GBP Principal Collection Account, each, a
“GBP Account” and, collectively, the “GBP Accounts”), and the account numbers
for such Accounts are set forth in Schedule 1 to the Custody and Account Bank
Agreement.

 

The USD Accounts, the Euro Accounts and the GBP Accounts are collectively
referred to herein as the “Accounts”.

 

Each of the Account Bank and the Custodian shall have the same rights and
immunities as the Collateral Trustee set forth in Clauses 14.4(a), (b), (c),
(f), (g), (h), (i) and (j) of the Security Deed.

 

(b)                                 Collateral Agent in Control of Securities
Accounts.  Each of the parties hereto hereby agrees that (1) each USD Account
shall be deemed to be a “securities account” (within the meaning of
Section 8-501 of the UCC in effect in the State of New York), (2) all property
credited to any USD Account shall be treated as a financial asset for purposes
of Article 8 of the UCC and (3) except as otherwise expressly provided herein,
the Collateral Agent will be exclusively entitled to exercise the rights that
comprise each financial asset credited to each USD Account.  The parties hereto
agree that the Securities Intermediary shall act only on entitlement orders or
other instructions with respect to the USD Accounts originated by the Collateral
Agent and no other person (and without further consent by any other person); and
the Collateral Agent, for the benefit of the Secured Parties, shall have
exclusive control and the sole right of withdrawal over each USD Account.  The
only permitted withdrawals from the USD Accounts shall be in accordance with the
provisions of this Agreement.

 

(c)                                  Subordination of Lien, Etc.  If the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in any USD Account or any security
entitlement credited thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interest of the
Collateral Agent.  The property credited to any USD Account will not be subject
to deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Securities Intermediary may
set-off (1) all amounts due to the Securities Intermediary in respect of its
customary fees and expenses for the routine maintenance and operation of the USD
Accounts, and (2) the face amount of any checks which have been credited to any
USD Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

 

(d)                                 Property Registered, Indorsed, etc. to
Securities Intermediary.  All securities or other property underlying any
financial assets credited to any USD Account shall be registered in the name of
the Securities Intermediary, indorsed to the Securities Intermediary in blank or
credited to another securities account maintained in the name of the Securities
Intermediary, and in no case will any financial asset credited to any USD
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

 

(e)                                  Jurisdiction; Governing Law of USD
Accounts.  The establishment and maintenance of each USD Account and all
interests, duties and obligations related thereto shall be governed by the law
of the State of New York and the “securities intermediary’s jurisdiction”

 

60

--------------------------------------------------------------------------------


 

(within the meaning of Section 8-110 of the UCC) shall be the State of New
York.  Terms used in this Section 8.01 without definition have the meanings
given to them in the UCC.

 

(f)                                   No Duties.  The parties hereto acknowledge
and agree that the Securities Intermediary shall not have any additional duties
other than those expressly set forth in this Section 8.01, and the Securities
Intermediary shall satisfy those duties expressly set forth in this Section 8.01
so long as it acts without gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, the Securities Intermediary shall not
be subject to any fiduciary or other implied duties, and the Securities
Intermediary shall not have any duty to take any discretionary action or
exercise any discretionary powers.

 

(g)                                  Permitted Non-USD Currency Accounts.  All
Euro Accounts and GBP Accounts will be administered in accordance with the
Custody and Account Bank Agreement subject to the requirements of the Security
Deed and the security interest granted to the Collateral Trustee thereunder. 
The only permitted withdrawals from the Euro Accounts and the GBP Accounts shall
be in accordance with the provisions of this Agreement and the Security Deed.

 

Section 8.02.                          Collateral Security; Pledge; Delivery.

 

(a)                                 Grant of Security Interest.  As collateral
security for the prompt payment in full when due of all the Company’s
obligations to the Agents, the Collateral Trustee, the Custodian, the Account
Bank and the Lenders (collectively, the “Secured Parties”) under the Loan
Documents (collectively, the “Secured Obligations”), the Company hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers the
Collateral to the Collateral Agent, including a continuing first priority
security interest in favor of the Collateral Agent in all of the Company’s
right, title and interest in, to and under (in each case, whether now owned or
existing, or hereafter acquired or arising) all accounts, payment intangibles,
general intangibles, chattel paper, electronic chattel paper, instruments,
deposit accounts, letter-of-credit rights, investment property, and any and all
other assets or property of any type or nature owned by it (all of the property
described in this clause (a) being collectively referred to herein as
“Collateral”), including:  (1) each Portfolio Investment, (2) the Accounts and
all investments, obligations and other property from time to time credited
thereto, (3) the Investment Management Agreement and all rights relating
thereto, (4) the Sale Agreement and all rights related thereto, (5) the Custody
and Account Bank Agreement and all related rights thereto, (6) all other
property of the Company and (7) all proceeds thereof, all accessions to and
substitutions and replacements for, any of the foregoing, and all rents, profits
and products of any thereof.

 

(b)                                 Delivery and Other Perfection.  In
furtherance of the collateral arrangements contemplated herein, the Company
shall (1) Deliver to the Collateral Agent the Collateral hereunder as and when
acquired by the Company; and (2) if any of the securities, monies or other
property pledged by the Company hereunder are received by the Company, forthwith
take such action as is necessary to ensure the Collateral Agent’s continuing
perfected security interest in such Collateral (including Delivering such
securities, monies or other property to the Collateral Agent or the Collateral
Trustee, as applicable).

 

Any Underlying Instruments that are delivered to the Collateral Agent shall be
delivered to U.S. Bank at its document custody office located at 1719 Otis Way,
Florence, South Carolina

 

61

--------------------------------------------------------------------------------


 

29501, Ref: Hamilton Finance LLC, Attention: Steven Garrett, or at such other
office as shall be specified to the Administrative Agent and the Borrower by the
Collateral Agent in a written notice prior to such change. Any Underlying
Instruments that are originals or copies shall be kept in fire resistant vaults,
rooms or cabinets at such offices and placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access.  Any Underlying Instruments that are originals or copies shall be
clearly segregated from any other documents or instruments maintained by the
Collateral Agent.  The Collateral Agent shall have no obligation to review or
monitor any Underlying Instruments but shall only be required to hold those
Underlying Instruments received by it in safekeeping. In taking and retaining
custody of the Underlying Instruments, the Collateral Agent shall be deemed to
be acting as the agent of the Secured Parties; provided that the Collateral
Agent makes no representations as to the existence, perfection or priority of
any lien on the Collateral; and provided further that the Collateral Agent’s
duties as agent shall be limited to those expressly contemplated herein.

 

(c)                                  Remedies, Etc.  During the period in which
an Event of Default shall have occurred and be continuing, the Collateral Agent
shall (but only if and to the extent directed in writing by the Required
Financing Providers with, to the extent permitted by Applicable Law, a copy to
the Company) do any of the following:

 

(1)                                 Exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) and also may, without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Collateral Agent (acting at the direction of the Required Financing
Providers) may deem commercially reasonable.  The Company agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ prior
notice to the Company of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification. 
The Collateral Agent shall not be obligated to make any sale of the Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(2)                                 Transfer all or any part of the Collateral
into the name of the Collateral Agent or a nominee thereof.

 

(3)                                 Enforce collection of any of the Collateral
by suit or otherwise, and surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any obligations of any nature of any party with
respect thereto.

 

(4)                                 Endorse any checks, drafts, or other
writings in the Company’s name to allow collection of the Collateral.

 

(5)                                 Take control of any proceeds of the
Collateral.

 

62

--------------------------------------------------------------------------------


 

(6)                                 Execute (in the name, place and stead of any
of the Company) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

(7)                                 Perform such other acts as directed by the
Administrative Agent and as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

 

(8)                                 Without limitation to the foregoing,
exercise any available rights and remedies under the Security Deed.  In
addition, nothing in this Agreement shall limit, or be construed as limiting,
any rights and remedies which U.S. Bank or any affiliate thereof (as Collateral
Agent, Collateral Trustee or in a similar role) has under the Security Deed or
the Custody and Account Bank Agreement or under the laws of any jurisdiction
other than the United States.

 

In connection with the sale of Portfolio Investments by any Agent in accordance
with the terms of this Section 8.02(c), subject to the limitations set forth
therein, the provisions set forth in the second paragraph of Section 1.04
regarding the sale of Portfolio Investments by an Agent shall apply to any such
sale hereunder.

 

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

 

(d)                                 Compliance with Restrictions.  The Company
agrees that in any sale of any of the Collateral whenever an Event of Default
shall have occurred and be continuing, the Collateral Agent is hereby authorized
to comply with any limitation or restriction in connection with such sale as it
may be advised by counsel is necessary in order to avoid any violation of
Applicable Law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental regulatory
authority or official, and the Company further agrees that such compliance shall
not, in and of itself, result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Collateral
Agent be liable or accountable to the Company or the Investment Manager for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

(e)                                  Private Sale.  The Collateral Agent shall
incur no liability as a result of a sale of the Collateral, or any part thereof,
at any private sale pursuant to clause (c) above conducted in a commercially
reasonable manner.  In the absence of fraud, gross negligence or willful
misconduct, the Company hereby waives any claims against each Agent and
Financing Provider arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.

 

63

--------------------------------------------------------------------------------


 

(f)                                   Collateral Agent Appointed
Attorney-in-Fact.  The Company hereby appoints the Collateral Agent as the
Company’s attorney-in-fact (it being understood that the Collateral Agent shall
not be deemed to have assumed any of the obligations of the Company by this
appointment), with full authority in the place and stead of the Company and in
the name of the Company, from time to time in the Collateral Agent’s discretion
(exercised at the written direction of the Administrative Agent or the Required
Financing Providers, as the case may be), after the occurrence and during the
continuation of an Event of Default, to take any action and to execute any
instrument which the Administrative Agent or the Required Financing Providers
may deem necessary or advisable to accomplish the purposes of this Agreement. 
The Company hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this clause is irrevocable during the term of this Agreement
and is coupled with an interest.

 

(g)                                  Further Assurances.  The Company covenants
and agrees that, from time to time upon the request of the Collateral Agent (as
directed by the Administrative Agent), the Company will execute and deliver such
further documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.

 

(h)                                 Termination.  Upon the payment in full in
cash of all Secured Obligations, the security interest granted herein shall
automatically (and without further action by any party) terminate and all rights
to the Collateral shall revert to the Company.  Upon any such termination, the
Collateral Agent will, at the Company’s sole expense, deliver to the Company, or
cause the Securities Intermediary to deliver, without any representations,
warranties or recourse of any kind whatsoever, all certificates and instruments
representing or evidencing all of the Collateral held by the Securities
Intermediary hereunder, and execute and deliver to the Company or its nominee
such documents as the Company shall reasonably request to evidence such
termination.

 

Section 8.03.                          Accountings.

 

(a)                                 Daily Reports.  On each Business Day,
commencing on December 18, 2015, the Company shall compile and provide (or cause
to be compiled and provided) to the Agents and the Lenders, a position report
(each, a “Position Report”) and a cash flow report (the “Cash Flow Report”) for
the previous Business Day.  The Position Report shall be substantially in the
form set forth in Schedule 5 and the Cash Flow Report shall contain such
information as is reasonably available to the Collateral Administrator and as
the Administrative Agent shall reasonably request.  For the avoidance of doubt,
the Company has engaged the Collateral Administrator pursuant to the Collateral
Administration Agreement to compile and provide the information and reports to
be provided in this Section 8.03.

 

(b)                                 Cooperation.  The Company shall cause the
Investment Manager to cooperate with the Collateral Administrator in the
preparation of the reports to be delivered under this Section 8.03.  Without
limiting the generality of the foregoing, the Company shall cause the Investment
Manager to supply in a timely fashion any information maintained by it that the
Collateral Administrator may from time to time reasonably request with respect
to the

 

64

--------------------------------------------------------------------------------


 

Portfolio Investments and any information reasonably necessary to complete the
reports to be prepared by the Collateral Administrator hereunder or required to
permit the Collateral Administrator to perform its obligations hereunder.

 

Section 8.04.                          Additional Reports.  In addition to the
information and reports specifically required to be provided pursuant to the
terms of this Agreement, the Company (at its expense), or the Collateral
Administrator, at the direction and expense of the Company, shall compile and
the Company shall then provide the Administrative Agent with all information or
reports, and such additional information as the Administrative Agent may from
time to time reasonably request and the Company shall reasonably determine may
be obtained and provided without unreasonable burden or expense as more
particularly described and provided for under the Collateral Administration
Agreement.

 

ARTICLE IX

 

THE AGENTS

 

Section 9.01.                          Appointment of Administrative Agent,
Collateral Agent, Collateral Administrator and Securities Intermediary.

 

Each of the Financing Providers hereby irrevocably appoints each of the
Administrative Agent, the Collateral Agent, the Collateral Administrator and the
Securities Intermediary (the Collateral Agent, Collateral Administrator and the
Securities Intermediary, the “U.S. Bank Agents” and, collectively with the
Administrative Agent, the “Agents”) as its agent and authorizes such Agent to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  Anything contained herein to the contrary
notwithstanding, each Agent and each Financing Provider hereby agree that no
Financing Provider shall have any right individually to realize upon any of the
Collateral hereunder, it being understood and agreed that all powers, rights and
remedies hereunder with respect to the Collateral shall be exercised solely by
the Collateral Agent for the benefit of the Secured Parties in accordance with
the terms of this Agreement.

 

Each of the Financing Providers hereby instructs U.S. Bank to execute, perform
and deliver the Security Deed and the Custody and Account Bank Agreement and any
instruments and agreements ancillary thereto, in each case, in its capacities as
Collateral Agent, Collateral Administrator, Securities Intermediary and
Collateral Trustee and irrevocably instructs U.S. Bank to act in such capacities
pursuant to the terms of this Agreement and each such agreement.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 

No Agent shall have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or

 

65

--------------------------------------------------------------------------------


 

other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except that the foregoing shall not limit any
duty expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by (i) in the case of the Collateral Agent (A) in respect of the
exercise of remedies under Section 8.02(c), the Required Financing Providers, or
(B) in all other cases, the Administrative Agent or (ii) in the case of any
Agent, the Required Financing Providers (or such other number or percentage of
the Financing Providers as shall be necessary under the circumstances as
provided herein), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company that is communicated to or obtained by
the financial institution serving in the capacity of such Agent or any of its
affiliates in any capacity.  The Collateral Agent shall not be liable for any
action taken or not taken by it in the absence of its own gross negligence or
willful misconduct or with the consent or at the request or direction of the
Administrative Agent or the Required Financing Providers (or such other number
or percentage of the Financing Providers that shall be permitted herein to
direct such action or forbearance).  No Agent shall be liable for any action
taken or not taken by it in the absence of its own gross negligence or willful
misconduct or with the consent or at the request or direction of the
Administrative Agent (in the case of any U.S. Bank Agent only) or the Required
Financing Providers (or such other number or percentage of the Financing
Providers that shall be permitted herein to direct such action or forbearance). 
Each Agent shall be deemed not to have knowledge of any Default or Coverage
Event unless and until written notice thereof is given to it by the Company or a
Financing Provider, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness, genuineness, value or sufficiency of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth herein, other than to confirm receipt of items expressly required to be
delivered to such Agent.  No Agent shall be required to risk or expend its own
funds in connection with the performance of its obligations hereunder if it
reasonably believes it will not receive reimbursement therefor hereunder. 
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, nothing in this Agreement shall eliminate or limit the express
obligations, rights and remedies of U.S. Bank (in any capacity as Collateral
Agent, Collateral Trustee or in a similar role) under the Security Deed or the
Custody and Account Bank Agreement or under the laws of any jurisdiction other
than the United States.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person.  Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon.  Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts or be responsible for the misconduct or
negligence of attorneys appointed by it with due care.

 

66

--------------------------------------------------------------------------------


 

In the event any U.S. Bank Agent shall receive conflicting instruction from the
Administrative Agent and the Required Financing Providers, the instruction of
the Required Financing Providers shall govern.  No U.S. Bank Agent shall have
any duties or obligations under or in respect of any other agreement (including
any agreement that may be referenced herein) to which it is not a party.  The
grant of any permissive right or power to any U.S. Bank Agent hereunder shall
not be construed to impose a duty to act.

 

It is expressly acknowledged and agreed that no U.S. Bank Agent shall be
responsible for, and shall not be under any duty to monitor or determine,
compliance with the Eligibility Criteria (Schedule 3) or the conditions to any
purchase hereunder in any instance, or to determine if the conditions of
“Deliver” have been satisfied or otherwise to monitor or determine compliance by
any other person with the requirements of this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it; provided, however,
that any such sub-agent receiving payments from the Company shall be a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulations
Section 1.1441-1 and a “U.S. financial institution” within the meaning of
Treasury Regulations Section 1.1471-3T.  No Agent shall be responsible for any
misconduct or negligence on the part of any sub-agent or attorney appointed by
such Agent with due care.  Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
affiliates and the respective directors, officers, employees, agents and
advisors of such person and its affiliates (the “Related Parties”) for such
Agent.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of each Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers, the Investment Manager and the Company.  Upon any such
resignation, the Required Financing Providers shall have the right (with, so
long as no Event of Default has occurred and is continuing or no Coverage Event
has occurred, the consent of the Company) to appoint a successor; provided,
however, that any such successor receiving payments from the Company shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1 and a “U.S. financial institution” within the
meaning of Treasury Regulations Section 1.1471-3T.  If no successor shall have
been so appointed by the Required Financing Providers and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the Administrative Agent may, on behalf of the
Financing Providers, appoint a successor Agent which shall be a financial
institution with an office in New York, New York, or an affiliate of any such
bank provided, however, that any such successor receiving payments from the
Company shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1 and a “U.S. financial
institution” within the meaning of Treasury Regulations Section 1.1471-3T.  If
no successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within sixty (60) days after the retiring Agent
gives notice of its resignation, such Agent may petition a court of competent
jurisdiction for the appointment of a successor provided, however, that any such
successor receiving payments from the Company shall be a “U.S. person” and a

 

67

--------------------------------------------------------------------------------


 

“financial institution” within the meaning of Treasury Regulations
Section 1.1441-1 and a “U.S. financial institution” within the meaning of
Treasury Regulations Section 1.1471-3T.  Upon the acceptance of its appointment
as Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as the case may be.

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Financing Provider
also acknowledges that it will, independently and without reliance upon any
Agent or any other Financing Provider and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including lost profits), even if such Agent has been advised of
such loss or damage and regardless of the form of action.

 

Each Agent shall not be liable for any error of judgment made in good faith by
an officer or officers of such Agent, unless it shall be conclusively determined
by a court of competent jurisdiction that such Agent was grossly negligent in
ascertaining the pertinent facts.

 

Each Agent shall not be responsible for the accuracy or content of any
certificate, statement, direction or opinion furnished to it in connection with
this Agreement.

 

Each Agent shall not be bound to make any investigation into the facts stated in
any resolution, certificate, statement, instrument, opinion, report, consent,
order, approval, bond or other document or have any responsibility for filing or
recording any financing or continuation statement in any public office at any
time or to otherwise perfect or maintain the perfection of any security interest
or lien granted to it hereunder.

 

In the absence of gross negligence, willful misconduct or bad faith on the part
of the Agents, the Agents may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document furnished to the
Agents, reasonably believed by the Agents to be genuine and to have been signed
or presented by the proper party or parties and conforming to the requirements
of this Agreement; but in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.

 

68

--------------------------------------------------------------------------------


 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war.  In executing, performing and
delivering any of the Loan Documents, the rights, protections and indemnities
set forth in this Agreement shall likewise be available and applicable to the
Collateral Agent and the Collateral Trustee under each other Loan Document;
provided that, in the event of a conflict between the express terms of any such
Loan Document and the express terms of this Agreement, the terms of such Loan
Document shall govern.

 

Section 9.02.                          Additional Provisions Relating to the
Collateral Agent and the Collateral Administrator.

 

(a)                                 Collateral Agent May Perform.  The
Collateral Agent shall from time to time take such action (at the written
direction of the Administrative Agent or the Required Financing Providers) for
the maintenance, preservation or protection of any of the Collateral or of its
security interest therein, provided that the Collateral Agent shall have no
obligation to take any such action in the absence of such direction and shall
have no obligation to comply with any such direction if it reasonably believes
that the same (1) is contrary to Applicable Law or (2) might subject the
Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Financing Providers, as the case may be,
issuing such instruction provides indemnity or security satisfactory to the
Collateral Agent for payment of same.  With respect to actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Administrative Agent; provided that the Collateral
Agent shall not be required to take any action hereunder at the request of the
Administrative Agent, the Required Financing Providers or otherwise if the
taking of such action, in the determination of the Collateral Agent, (1) is
contrary to Applicable Law or (2) is reasonably likely to subject the Collateral
Agent to any loss, liability, cost or expense, unless the Administrative Agent
or the Required Financing Providers, as the case may be, issuing such
instruction provides indemnity or security satisfactory to the Collateral Agent
for payment of same. In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten
(10) Business Days of its receipt of such request, the Administrative Agent
shall be deemed to have declined to consent to the relevant action.

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement. The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder with no liability therefor and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Reasonable Care.  The Collateral Agent is
required to exercise reasonable care in the custody and preservation of any of
the Collateral in its possession, provided that the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral if it takes such action for that purpose as the Company
reasonably requests at times other than upon the occurrence and during the
continuance of any Event of Default (and upon such occurrence, the Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if it acts in accordance with direction by the
Administrative Agent), but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care.  The Collateral Agent will not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any liens thereon.

 

(c)                                  Collateral Agent Not Liable.  Except to the
extent arising from the gross negligence or willful misconduct of the Collateral
Agent, the Collateral Agent shall not be liable by reason of its compliance with
the terms of this Agreement with respect to (1) the investment of funds held
thereunder in Eligible Investments (other than for losses attributable to the
Collateral Agent’s failure to make payments on investments issued by the
Collateral Agent, in its commercial capacity as principal obligor and not as
collateral agent, in accordance with their terms) or (2) losses incurred as a
result of the liquidation of any Eligible Investment prior to its stated
maturity.  It is expressly agreed and acknowledged that the Collateral Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Portfolio Investments or other
Collateral.

 

(d)                                 Certain Rights and Obligations of the
Collateral Agent.  Prior to the occurrence of a Coverage Event or an Event of
Default, without further consent or authorization from any Financing Providers
or the Administrative Agent, the Collateral Agent may execute any documents or
instruments necessary to release any lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or as otherwise permitted or required hereunder or to which the
Required Financing Providers or the Administrative Agent have otherwise
consented and shall release any related Underlying Instruments as instructed by
the Company (or the Investment Manager on its behalf).  Following the occurrence
of a Coverage Event or an Event of Default, without further consent or
authorization from the Company, the Collateral Agent may execute any documents
or instruments necessary to release any lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or as otherwise permitted or required hereunder.  Anything contained
herein to the contrary notwithstanding, in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
any Agent or Financing Provider may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Financing Providers (but not any Financing Provider in its
individual capacity unless the Required Financing Providers shall otherwise
agree), shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
purchaser at such sale.

 

70

--------------------------------------------------------------------------------


 

(e)                                  Fees and Expenses.  The Company agrees to
pay to the Collateral Agent, the Securities Intermediary and the Collateral
Administrator such fees as agreed to in a separate fee letter agreement, dated
December 4, 2015, among the Collateral Agent, the Collateral Administrator and
the Company and acknowledged hereby by the Administrative Agent and as may be
subsequently modified as agreed among the Company, the Administrative Agent, the
Collateral Agent, the Securities Intermediary and the Collateral Administrator
in writing.  The Company further agrees to pay to the Collateral Agent, the
Securities Intermediary and the Collateral Administrator, or reimburse the
Collateral Agent, the Securities Intermediary and the Collateral Administrator
for paying, properly documented out-of-pocket expenses in connection with this
Agreement, any other Loan Document and the transactions contemplated hereby or
thereby.  The Company agrees to pay to the Custodian and the Account Bank such
fees as agreed to in a separate fee letter agreement, dated December 4, 2015,
among the Account Bank, the Custodian and the Company and acknowledged hereby by
the Administrative Agent and as may be subsequently modified as agreed among the
Company, the Administrative Agent, the Custodian and the Account Bank in
writing.  The Company further agrees to pay to the Custodian and the Account
Bank, or reimburse the Custodian and the Account Bank for paying, reasonable and
documented out-of-pocket expenses in connection with the Custody and Account
Bank Agreement and the transactions contemplated hereby or thereby.  On each
Interest Payment Date, prior to the payment of any other amounts due under this
Agreement or the other Loan Documents, the Company agrees that it shall first
pay any fees and amounts due to the Collateral Agent, the Collateral Agent as
Collateral Trustee, the Collateral Administrator, the Securities Intermediary,
the Custodian and the Account Bank under the Loan Documents to the extent of
Interest Proceeds available for distribution in the USD Interest Collection
Account on such Interest Payment Date; provided that in no event shall the
aggregate amount of such fees and amounts exceed $300,000 in any 12 month period
(the “Annual Cap”) during the term of this Agreement; provided further that
(i) if an Event of Default has occurred, the Annual Cap shall be increased to
$800,000 for payment to the Collateral Agent (including in its capacity as the
Collateral Trustee), the Collateral Administrator, the Securities Intermediary,
the Custodian and the Account Bank and such amounts shall be payable on demand
subject to (i) the availability of funds and (ii) the Annual Cap as of the next
succeeding Interest Payment Date.  If any amounts are due and owing in excess of
the Annual Cap on any Interest Payment Date, the Company agrees to pay such
excess amounts, to the extent of Interest Proceeds available for distribution in
the USD Interest Collection Account on such  Interest Payment Date, on a pari
passu basis with any indemnities or expense reimbursements payable to the
Administrative Agent, immediately after payment of any interest and principal
amounts owed and fees and other amounts payable to the Lenders and prior to
payments to any other party under this Agreement or the other Loan Documents. 
Any amounts due and owing in excess of the Annual Cap on any Interest Payment
Date and not paid in accordance with the preceding sentence shall be paid on the
next succeeding Interest Payment Date on which funds are available to make such
payment in accordance with this Agreement.

 

(f)                                   Execution by the Collateral Agent,
Collateral Administrator and Securities Intermediary.  The Collateral Agent, the
Collateral Administrator and the Securities Intermediary are executing this
Agreement solely in their capacity as Collateral Agent, Collateral Administrator
and Securities Intermediary hereunder and in no event shall have any obligation
to make any Advance, provide any Financing or perform any obligation of the
Administrative Agent or any of the Financing Providers under any of the Loan
Agreements.

 

71

--------------------------------------------------------------------------------


 

(g)                                  Information Provided to Collateral Agent
and Collateral Administrator.  Without limiting the generality of any terms of
this Section, neither the Collateral Agent nor the Collateral Administrator
shall have liability for any failure, inability or unwillingness on the part of
the Investment Manager, the Administrative Agent or the Company to provide
accurate and complete information on a timely basis to the Collateral Agent or
the Collateral Administrator, as applicable, or otherwise on the part of any
such party to comply with the terms of this Agreement, and, absent gross
negligence, willful misconduct or bad faith, shall have no liability for any
inaccuracy or error in the performance or observance on the Collateral Agent’s
or Collateral Administrator’s, as applicable, part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.

 

(h)                                 Instructions to U.S. Bank Agents.  The U.S.
Bank Agents (each in their respective capacities) agree to accept and act upon
instructions or directions pursuant to this Agreement or any other related
transaction document sent by unsecured email, facsimile transmission or other
similar unsecured electronic methods, provided, however, that any Person
providing such instructions or directions shall provide to the U.S. Bank Agent,
as applicable, an incumbency certificate listing authorized officers designated
to provide such instructions or directions, which incumbency certificate shall
be amended whenever a person is added or deleted from the listing. If such
person elects to give the U.S. Bank Agents email or facsimile instructions (or
instructions by a similar electronic method) and the U.S. Bank Agent, as
applicable, in its discretion elects to act upon such instructions, the U.S.
Bank Agent’s reasonable understanding of such instructions shall be deemed
controlling. The U.S. Bank Agents (each in their respective capacities) shall
not be liable for any losses, costs or expenses arising directly or indirectly
from their reliance upon and compliance with such instructions notwithstanding
such instructions conflicting with or being inconsistent with a subsequent
written instruction. Any person providing such instructions or directions agrees
to assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the U.S. Bank Agents, including without
limitation the risk of the U.S. Bank Agents acting on unauthorized instructions,
and the risk of interception and misuse by third parties.

 

(i)                                     Anti-Terrorism, Anti-Money Laundering. 
To help fight the funding of terrorism and money laundering activities, the
Collateral Agent will obtain, verify and record information that identifies
individuals or entities that establish a relationship or open an account with
any U.S. Bank Agent.  The Collateral Agent will ask for the name, address, tax
identification number and other information that will allow the Collateral Agent
to identify the individual or entity who is establishing the relationship or
opening the account.  The Collateral Agent may also ask for formation documents
such as articles of incorporation, an offering memorandum or other identifying
documents to be provided.

 

72

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01.                   Non-Petition.

 

Each of the Collateral Agent, the Securities Intermediary and the Collateral
Administrator hereby agrees not to commence, or join in the commencement of, any
proceedings in any jurisdiction for the bankruptcy, winding-up, reorganization,
arrangement, insolvency, moratorium or liquidation of the Company or any similar
proceedings, in each case prior to the date that is one year and one day (or if
longer, any applicable preference period plus one day) after the payment in full
of all Indebtedness, Secured Obligations or other obligations owing by the
Company.  The foregoing restrictions are a material inducement for the parties
hereto to enter into this Agreement and are an essential term of this
Agreement.  The Administrative Agent or the Company may seek and obtain specific
performance of such restrictions (including injunctive relief), including,
without limitation, in any bankruptcy, winding-up, reorganization, arrangement,
insolvency, moratorium or liquidation or similar proceedings.  The Company shall
promptly object to the institution of any bankruptcy, winding-up,
reorganization, arrangement, insolvency, moratorium or liquidation or similar
proceedings against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding; provided that such obligation shall be subject
to the availability of funds therefor.

 

Section 10.02.                   Notices.

 

All notices and other communications in respect hereof (including, without
limitation, any modifications hereof, or requests, waivers or consents
hereunder) to be given or made by a party hereto shall be in writing (including
by electronic mail or other electronic messaging system) to the other parties
hereto at the addresses for notices specified on the Transaction Schedule (or,
as to any such party, at such other address as shall be designated by such party
in a notice to each other party hereto).  All such notices and other
communications shall be deemed to have been duly given when transmitted by
facsimile, electronic mail or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

Section 10.03.                   No Waiver.

 

No failure on the part of any party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

Section 10.04.                   Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Company agrees to pay on demand all
reasonable and documented out-of-pocket fees, charges, disbursements, costs and
expenses of the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Securities Intermediary and the Lenders in connection with
the preparation, execution, delivery, syndication and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and the other documents and agreements to be delivered hereunder or
with respect hereto, including but not limited to the Security Deed, in each
case, subject to any cap on such fees, charges, disbursements, costs and
expenses set forth in the Loan Documents or otherwise agreed by the

 

73

--------------------------------------------------------------------------------


 

parties, and the Company further agrees to pay all reasonable and documented
out-of-pocket fees, charges, disbursements, costs and expenses of the
Administrative Agent, the Collateral Agent, the Collateral Administrator and the
Securities Intermediary in connection with any amendments, waivers or consents
executed in connection with this Agreement, including the reasonable fees and
out of pocket, documented expenses of counsel for the Administrative Agent, the
Collateral Agent, the Collateral Administrator, the Securities Intermediary and
the Lenders with respect thereto and with respect to advising the Administrative
Agent and the Lenders as to its rights and remedies under this Agreement, and to
pay all reasonable, documented and out-of-pocket fees, charges, disbursements,
costs and expenses, if any (including reasonable counsel fees and expenses), of
the Administrative Agent, the Collateral Agent, the Collateral Administrator,
the Securities Intermediary and the Lenders, in connection with the enforcement
or protection of their rights in connection with this Agreement or any of the
other Loan Documents and the other documents and agreements to be delivered
hereunder or with respect hereto; provided, that in the case of reimbursement of
(A) counsel for the Lenders other than the Administrative Agent, such
reimbursement shall be limited to one counsel for all the Administrative Agent
and Lenders, (B) counsel for the Collateral Agent and the Securities
Intermediary shall be limited to one counsel for such Person and (C) counsel for
the Collateral Administrator shall be limited to one counsel for such Person.

 

(b)                                 The Company shall indemnify the Agents, the
Collateral Administrator, the Securities Intermediary, the Lenders and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (1) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligation, the exercise of the parties thereto of their respective
rights or the consummation of the transactions contemplated hereby, including
any breach of any representation, warranty or covenant of the Company or the
Investment Manager in any Loan Document, (2) any Financing or the use of the
proceeds therefrom or (3) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based in
tort or contract or any other theory and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available (a) to the extent determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from gross negligence, bad
faith or willful misconduct on the part of any Indemnitee, (b) to the extent
resulted from the nonperformance or noncompliance by the Agents, the Collateral
Administrator, the Securities Intermediary or the Lenders with their respective
obligations under this Agreement or (c) resulting from the performance of the
Portfolio Investments.  In addition, this Section 10.04(b) shall not apply to
Taxes.  Payments under this Section 10.04(b) shall be made by the Company to the
Administrative Agent for the benefit of the relevant Indemnitee

 

(c)                                  To the extent permitted by Applicable Law,
neither the Company nor any Indemnitee shall assert, and each hereby waives, any
claim against the Company or any Indemnitee, as applicable, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or

 

74

--------------------------------------------------------------------------------


 

as a result of, this Agreement or any agreement, instrument or transaction
contemplated hereby, any Financing or the use of the proceeds thereof.

 

(d)                                 For the avoidance of doubt, the fees,
charges, disbursements, costs and expenses described in this Section 10.04 shall
not include Taxes.

 

(e)                                  This Section 10.04 shall survive the
termination of this Agreement and the repayment of all amounts owing to the
Financing Providers and Agents hereunder.

 

Section 10.05.                   Amendments.

 

No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including, without limitation, a writing evidenced
by a facsimile transmission or electronic mail) and executed by each of the
Company, the Agents and the Required Financing Providers; provided, however,
that the Administrative Agent may waive any of the Eligibility Criteria and the
requirements set forth in Schedule 3 or Schedule 4 in its sole discretion.

 

Section 10.06.                   Confidentiality.

 

Each Agent, the Securities Intermediary and each Lender agrees to maintain the
confidentiality of the Information for a period of three (3) years after receipt
thereof (or, with respect to Information relating to or provided by an obligor
in respect of a Portfolio Investment, for a period (as notified to the Agents,
the Securities Intermediary and the Lenders) commencing upon receipt thereof and
ending on the date on which the confidentiality obligations of the Company with
respect to such obligor terminate) (it being understood that documents provided
to the Administrative Agent hereunder may in all cases be distributed by the
Administrative Agent to the Lenders) except that the Agents, the Securities
Intermediary or such Lender may disclose such information (i) to its affiliates,
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives, (ii) to the extent such information has become available to
the public other than as a result of a disclosure in violation of this
Agreement, (iii) to the extent such information was available to such party on a
non-confidential basis prior to its disclosure to such party hereunder, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 10.06, to
(x) any assignee of or Participant in (to the extent such Person is permitted to
become an assignee or Participant hereunder), or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company and its obligations, (vi) with the consent
of the Investment Manager, or (vii) to the extent the such party should be
(A) required in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to disclose such information;
provided, that in the case of clause (vii) above, the Agent, the Securities
Intermediary or such Lender, as applicable, will use reasonable efforts to
maintain confidentiality and will (unless otherwise prohibited by law) notify
the Investment Manager of its intention to make any such disclosure prior to
making any such disclosure.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.06 shall be

 

75

--------------------------------------------------------------------------------


 

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding the foregoing, a Lender may disclose the U.S. tax treatment and
U.S. tax structure with respect to the Financings.

 

Section 10.07.                   Non-Recourse.

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company, the Parent or the Investment
Manager contained in this Agreement or any other Loan Document shall be had
against any incorporator, stockholder, partner, officer, director, member,
manager, employee or agent of Company, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Company, the Parent and/or the Investment
Manager, and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of the Company, the Parent, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company,
the Parent or the Investment Manager contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by the Company,
the Parent or the Investment Manager of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided however, the
foregoing shall not be construed so as to exonerate or exculpate the Company,
the Parent or the Investment Manager from any liability by reason of a breach by
such party of any of its obligations, covenants or agreements contained in the
Loan Documents or its willful misconduct or gross negligence.

 

Section 10.08.                   Successors; Assignments

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and the Required Financing
Providers (and any attempted assignment or transfer by the Company without such
consent shall be null and void).  Each of the Account Bank and the Custodian
shall be an express third party beneficiary of Section 8.01(a) and
Section 9.02(e).  Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Subject to the conditions set forth below,
any Lender may assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of the Administrative
Agent and, if such assignee is not an Eligible Assignee, the Company; provided
that no consent of the Administrative Agent or the Company shall be required for
an assignment of any Financing

 

76

--------------------------------------------------------------------------------


 

Commitment to an assignee that is a Lender with a Financing Commitment
immediately prior to giving effect to such assignment; provided further that no
assignment shall be permitted to any Lender that, immediately prior to such
assignment, is in default of its obligations hereunder.

 

Assignments shall be subject to the following additional conditions:  (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Section 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a copy of each
assignment and assumption delivered to it and the Register.  The entries in the
Register shall be conclusive absent manifest error, and the parties hereto shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender and the owner of the amounts owing to it hereunder as
reflected in the Register for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Company, any Lender and the Investment Manager, at any reasonable time and from
time to time upon reasonable prior notice.  Upon its receipt of a duly completed
assignment and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

 

(c)                                  Any Lender may, without the consent of the
Company or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (3) the Company, the Agents and the other Financing Providers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the Participant
shall not be in privity with the Company and (4) such Participant (x) is not a
Lender that, immediately prior to such participation, is in default of its
obligations hereunder and (y) would be an Eligible Assignee.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any Material
Amendment that affects such Participant.

 

77

--------------------------------------------------------------------------------


 

(d)                                 Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure (i) is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations, (ii) is reasonably requested by the Company to determine
whether a Participant is eligible to receive additional amounts pursuant to
Section 3.01(e) or (f) as a result of a Change in Law occurring after the
Participant acquired the applicable participation or (iii) is otherwise required
thereunder.  The entries in the Participant Register shall be conclusive absent
manifest error, and each Person whose name is recorded in the Participant
Register shall be treated as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.  The Company
agrees that each Participant shall be entitled through the Lender granting such
participation (and for the avoidance of doubt shall have no direct rights
against the Company) to the benefits of Sections 3.01(e) and 3.03 (subject to
the requirements and limitations therein, including the requirements under
Section 3.03(f) (it being understood that the documentation required under
Section 3.03(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.04 as if it were an
assignee under Section 10.08(b) and (B) shall not be entitled to receive any
greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

Section 10.09.                   Governing Law; Submission to Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  With respect to
any suit, action or proceedings relating to this Agreement (collectively,
“Proceedings”), each party hereto irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes any party
hereto from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

78

--------------------------------------------------------------------------------


 

(c)                                  Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.10.                   Right of Setoff.  If an Event of Default shall
have occurred and be continuing, and if the Company shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) to or for the account
of any Lender any amount payable by the Company hereunder, each such Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Company against such amounts, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured.  Such Lender shall promptly
provide notice of such setoff to the Company; provided that failure by such
Lender to provide such notice shall not give the Company any cause of action or
right to damages or affect the validity of such setoff and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 10.11.                   Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Advance, together with all fees, charges and other amounts which are treated
as interest on such Advance under Applicable Law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Advance in accordance with Applicable Law, the rate of interest payable in
respect of such Advance hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Advance but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

Section 10.12.                   USA PATRIOT Act.  Each Lender that is subject
to the requirements of the USA Patriot Act hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the USA Patriot
Act.

 

Section 10.13.                   Counterparts.

 

This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication including electronic mail, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

 

79

--------------------------------------------------------------------------------


 

Section 10.14.                   Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

[remainder of page intentionally blank]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HAMILTON FINANCE LLC, as Company

 

 

 

 

 

By:

/s/ Paul S. Saint-Pierre

 

 

Name: Paul S. Saint-Pierre

 

 

Title:   CFO of Designated Manager and Member

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Louis Cerrotta

 

 

Name: Louis Cerrotta

 

 

Title:   Executive Director

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Scott D. DeRoss

 

 

Name: Scott D. DeRoss

 

 

Title:   Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Securities Intermediary

 

 

 

 

 

By:

/s/ Scott D. DeRoss

 

 

Name: Scott D. DeRoss

 

 

Title:   Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Administrator

 

 

 

 

 

By:

/s/ Scott D. DeRoss

 

 

Name: Scott D. DeRoss

 

 

Title:   Vice President

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

The Financing Providers

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Louis Cerrotta

 

 

Name: Louis Cerrotta

 

 

Title:   Executive Director

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Transaction Schedule

 

1.

 

Types of Financing

 

Available

 

Financing Limit

 

 

 

 

 

 

 

 

 

Advances

 

yes

 

U.S. $175,000,000

 

 

 

 

 

 

 

2.

 

Financing Providers

 

 

 

Financing Commitment

 

 

 

 

 

 

 

 

 

Lender:

 

JPMorgan Chase Bank, National Association

 

U.S.$175,000,000, as reduced from time to time pursuant to Section 1.04,
Section 4.03(c) or Section 4.06

 

 

 

 

 

 

 

3.

 

Scheduled Termination Date:

 

December 17, 2019

 

 

 

 

 

 

 

 

 

4.

 

Account Numbers

 

 

 

 

 

 

 

 

 

 

 

 

 

USD Custodial Account:

 

183233-200

 

 

 

 

USD Interest Collection Account:

 

183233-201

 

 

 

 

USD Principal Collection Account:

 

183233-202

 

 

 

 

CE Cure Account:

 

183233-707

 

 

 

 

Euro Custodial Account:

 

732489-02

 

 

 

 

Euro Interest Collection Account:

 

732489-03

 

 

 

 

Euro Principal Collection Account:

 

732489-02

 

 

 

 

GBP Custodial Account:

 

732489-05

 

 

 

 

GBP Interest Collection Account:

 

732489-06

 

 

 

 

GBP Principal Collection Account:

 

732489-05

 

 

 

 

 

 

 

 

 

5.

 

Market Value Trigger:

 

142%

 

 

 

 

 

 

 

 

 

6.

 

Purchases of Restricted Securities

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute a Restricted Security. As used herein, “Restricted Security” means
any security that forms part of a new issue of publicly or privately issued
securities (a) with respect to which an affiliate of any Financing Provider that
is a “broker” or a “dealer”, within the meaning of the Securities Exchange Act
of 1934, participated in the distribution as a member of a selling syndicate or
group within thirty (30) days of the proposed purchase by the Company and
(b) that the Company proposes to purchase from any such affiliate of any
Financing Provider.

 

Sch.  1-1

--------------------------------------------------------------------------------


 

Addresses for Notices

 

The Company:

 

Hamilton Finance LLC
c/o Carey Credit Income Fund
50 Rockefeller Plaza
13th Floor
New York, NY 10020

 

Attention: Chief Financial Officer, Chief Legal Counsel
Telephone: (212) 492-8990
Facsimile: (212) 492-8922

 

 

 

 

 

The Investment Manager:

 

Carey Credit Income Fund
50 Rockefeller Plaza
13th Floor
New York, NY 10020

 

Attention: Chief Financial Officer, Chief Legal Counsel
Telephone: (212) 492-8990
Facsimile: (212) 492-8922

 

 

 

 

 

The Administrative Agent:

 

JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713

 

Attention: Ryan Hanks
Telephone: (302) 634-2030

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, National Association
383 Madison Ave.
New York, New York 10179

 

Attention: Louis Cerrotta
Telephone: 212-622-7092
Email: louis.cerrotta@jpmorgan.com
desiree.fixler@jpmorgan.com
ji.han@jpmorgan.com
ruchira.patel@jpmorgan.com
pooja.malhotra@jpmchase.com
de_custom_business@jpmchase.com

 

 

 

 

 

The Collateral Agent:

 

U.S. Bank National Association
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202

 

Attention: Scott DeRoss and Christopher Hagen
Telephone: (704) 335-4546; (704) 335-2339
Email: scott.deross@usbank.com; christopher.hagen@usbank.com

 

 

 

 

 

The Securities Intermediary:

 

U.S. Bank National Association
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202

 

Attention: Scott DeRoss and Christopher Hagen
Telephone: (704) 335-4546; (704) 335-2339
Email: scott.deross@usbank.com; christopher.hagen@usbank.com

 

 

 

 

 

The Collateral

 

U.S. Bank National Association
214 N. Tryon Street, 26th Floor

 

Attention: Scott DeRoss and Christopher Hagen

 

Sch.  1-2

--------------------------------------------------------------------------------


 

Administrator:

 

Charlotte, NC 28202

 

Telephone: (704) 335-4546; (704) 335-2339
Email: scott.deross@usbank.com; christopher.hagen@usbank.com

 

 

 

 

 

JPMCB:

 

JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713

 

Attention: Robert Nichols
Facsimile: (302) 634-1092

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, National Association
270 Park Avenue
New York, New York 10017

 

Attention: Eugene O’Neill
Telephone: 212-834-9295

 

 

 

 

 

The Custodian and the Account Bank:

 

Elavon Financial Services Limited, UK Branch
125 Old Broad Street, London, EC2N 1AR

 

Attention: CLO Relationship Management



Email: CLO.Relationship.Management@usbank.com

 

 

 

 

 

Each other Financing Provider:

 

The address (or facsimile number or electronic mail address) provided by it to
the Administrative Agent.

 

 

 

Sch.  1-3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Contents of Approval Requests

 

Each Approval Request shall include the below information for the related
Portfolio Investment.  Additionally, the excel file attached as Exhibit I to the
Approval Request shall be emailed separately to the following addresses:

louis.cerrotta@jpmorgan.com; ji.han@jpmorgan.com; ruchira.patel@jpmorgan.com;
desiree.fixler@jpmorgan.com; pooja.malhotra@jpmorgan.com;
Jacob.s.pollack@jpmorgan.com; ravi.d.sarawgi@jpmorgan.com;
jason.e.adler@jpmorgan.com; de_custom_business@jpmchase.com;
ct.financing.requests@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention:  Ryan Hanks
Email: ryan.j.hanks@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention:  Louis Cerrotta
Email: desiree.fixler@jpmorgan.com

ji.han@jpmorgan.com

pooja.malhotra@jpmorgan.com

Jeffrey.l.panzo@jpmorgan.com

Arthur.flynn@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention:  Ryan Hanks

 

cc:

 

U.S. Bank National Association,
as Collateral Agent and Collateral Administrator

214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention:  Scott DeRoss and Christopher Hagen

 

Sch. 2-1

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 17, 2015
(the “Agreement”), among Hamilton Finance LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), the financing providers party thereto, and the
collateral agent, collateral administrator and securities intermediary party
thereto.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given such terms in the Agreement.

 

Pursuant to the Agreement, the Investment Manager hereby requests approval for
the Company to acquire the Portfolio Investment described in Exhibit I hereto
via [Purchase][Substitution].

 

To the extent available, we will, promptly following delivery of this Approval
Request, send the information below to the following e-mail addresses:

 

desiree.fixler@jpmorgan.com, ji.han@jpmorgan.com, pooja.malhotra@jpmorgan.com,
Jeffrey.l.panzo@jpmorgan.com and Arthur.flynn@jpmorgan.com

 

(1) the material Underlying Instruments (including the collateral and security
documents) relating to each such Portfolio Investment, (2) audited financial
statement for the previous most recently ended three years of the obligor of
each such Portfolio Investment, (3) quarterly statements for the previous most
recently ended eight fiscal quarters of the obligor of each such Portfolio
Investment, (4) any appraisal or valuation reports conducted by third parties,
(5) applicable “proof of existence” details (if requested by the Administrative
Agent) and (6) the ratio of indebtedness to EBITDA as calculated by the
Investment Manager using information provided to the Investment Manager by the
related obligor.  The Investment Manager acknowledges that it will provide such
other information from time to time reasonably requested by the Administrative
Agent.

 

 

Very truly yours,

 

 

 

CAREY CREDIT INCOME FUND,

 

as Investment Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Sch. 2-2

--------------------------------------------------------------------------------


 

Exhibit I to Approval Request

 

(attach an Excel file containing the following information relating to the
Portfolio Investment)

 

Fund

Issuer / Obligor

Jurisdiction

Identifier (LoanX; CUSIP)

Requested Notional Amount

Asset Class

Current Pay

Syndication Type

Lien

Tranche Size (Pro Forma)

Price

Spread / Coupon

Base Rate

LIBOR Floor

Maturity

Moody’s SIC

LTM EBITDA (In Millions)

LTM Capital Expenditures (in Millions)

Leverage Through Tranche (Net)

 

Sch. 2-3

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Eligibility Criteria

 

(i)                                     is a Loan or a debt security and is not
a Structured Finance Obligation, Letter of Credit, Synthetic Security,
participation interest in a Loan or debt security, Delayed Funding Term Loan
(unless collateral with respect to the amount of any unfunded commitment
thereunder satisfactory to the Administrative Agent has been provided to the
Administrative Agent on behalf of the Lenders), Revolving Credit Facility or
Zero-Coupon Security;

 

(ii)                                  it is a debt obligation payable in U.S.
dollars or a Permitted Non-USD Currency, purchased at a price that is at least
80% of the par amount of such obligation;

 

(iii)                               it is issued by a company organized in an
Eligible Jurisdiction and if such company is organized in an Eligible
Jurisdiction other than the United States and such obligation is not denominated
in a Permitted Non-USD Currency, such company has submitted to jurisdiction in
the United States in the related Underlying Instrument and the related
Underlying Instrument is governed by the laws of a State of the United States;

 

(iv)                              it is eligible to be entered into by, sold or
assigned to the Company and pledged to the Collateral Agent or the Collateral
Trustee, as applicable;

 

(v)                                 it provides for periodic payments of
interest thereon in cash at least semi-annually;

 

(vi)                              it is an obligation upon which no payments are
subject to deduction or withholding for or on account of any withholding Taxes
imposed by any jurisdiction unless the related obligor is required to make
“gross-up” payments that cover the full amount of any such withholding Taxes
(subject to customary conditions to such payments which the Company (or the
Investment Manager on behalf of the Company) in its good faith reasonable
judgment expects to be satisfied);

 

(vii)                           it is not a Defaulted Obligations (unless it is
a Current Pay Obligation);

 

(viii)                        its acquisition and holding by the Company will
not require the Company to register as a lender or take any similar action in
any jurisdiction;

 

(ix)                              it is not at the time of purchase or
commitment to purchase the subject of an offer other than (a) an offer of
publicly registered securities with equal or greater face value and
substantially identical terms issued in exchange for securities issued under
Rule 144A (or other obligations with equal or greater face value and terms that
are at least as favorable as the obligation to be exchanged (as agreed to by the
Investment Manager and the Administrative Agent in their respective sole
discretion)) or (b) an offer pursuant to the terms of which the offeror offers
to acquire a debt obligation in exchange for consideration consisting solely of
cash

 

Sch. 3-1

--------------------------------------------------------------------------------


 

in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest;

 

(x)                                 it is not a security whose repayment is
subject to substantial material non-credit related risk as determined by the
Investment Manager in its good faith and reasonable judgment;

 

(xi)                              if such obligation provides for the payment of
interest at a floating rate, such floating rate is determined by reference to
(1) the Dollar prime rate, the LIBO Rate, a EURIBOR Rate, a GBP-LIBOR rate or
similar interbank offered rate or commercial deposit rate or (2) any other index
approved by the Administrative Agent;

 

(xii)                           it will not cause the Company or the pool of
Collateral to be required to register as an investment company under the
Investment Company Act of 1940, as amended; and

 

(xiii)                        it is not an equity security and does not provide,
on the date of acquisition, for conversion or exchange at any time over its life
into an equity security;

 

provided, however, that one or more of the foregoing requirements may be waived
in writing by the Administrative Agent (in its sole and absolute discretion)
prior to the Company’s commitment to purchase a Portfolio Investment.

 

Sch. 3-2

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Concentration Limitations

 

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.                                      Portfolio Investments issued by a single
obligor and its affiliates may not exceed an aggregate principal balance equal
to $17,500,000 (or, prior to the end of the Ramp-Up Period, the greater of
(i) 6.00% of the Total Principal Balance and (ii) $17,500,000); provided that
Portfolio Investments issued by two (2) obligors and their respective affiliates
may each constitute up to an aggregate principal balance equal to $21,875,000
(or, prior to the end of the Ramp-Up Period, the greater of (i) 7.5% of the
Total Principal Balance and (ii) $21,875,000).

 

2.                                      From and after the end of the Ramp-Up
Period, not less than 70% of the Total Principal Balance may consist of First
Lien Loans and cash and Eligible Investments on deposit in the Accounts
representing Principal Proceeds.

 

3.                                      From and after the end of the Ramp-Up
Period, not more than an aggregate of 30% of the Total Principal Balance may
consist of Portfolio Investments other than First Lien Loans.

 

4.                                      From and after the end of the Ramp-Up
Period, not more than an aggregate of 10% of the Total Principal Balance may
consist of Mezzanine Loans (or, for the avoidance of doubt, any other unsecured
obligation of an obligor).

 

5.                                      From and after the end of the Ramp-Up
Period, not more than an aggregate of 20% of the Total Principal Balance may
consist of Portfolio Investments that are issued by obligors that belong to a
given Moody’s Classified Industry, with the exception of any one Moody’s
Classified Industry, for which up to 30% of the Total Principal Balance may be
issued by obligors that belong to such Moody’s Classified Industry.

 

6.                                      Not more than an aggregate of 5% of the
Total Principal Balance may consist of Current Pay Obligations.

 

7.                                      Not more than an aggregate of 15% of the
Total Principal Balance may consist of Portfolio Investments denominated in
Permitted Non-USD Currencies.

 

8.                                      Not more than an aggregate of 15% of the
Total Principal Balance may consist of Portfolio Investments whose obligors are
organized in Eligible Jurisdictions other than the United States.

 

Sch. 4-1

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Form of Position Report

 

Asset
ID

 

Issuer
Name

 

Asset
Name

 

Asset
Detail
Type
Name

 

Asset
Rate
Type
Name

 

Asset
Maturity
Date

 

Asset
Security
ID

 

Issuer
ID

 

Currency
Type ID

 

Spot
Rate

 

Asset
Type
Name

 

Facility
LIBOR
Spread

 

Out-
standing
Settled

 

Current
Pay

 

Juristiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch. 6-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention:  Ryan Hanks

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention:  Louis Cerrotta
Email:    louis.cerrotta@jpmorgan.com
ji.han@jpmorgan.com
ruchira.patel@jpmorgan.com
desiree.fixler@jpmchase.com
Pooja.malhotra@jpmorgan.com
de_custom_business@jpmchase.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention:  Robert Nichols

 

cc:

 

Hamilton Finance LLC
c/o Carey Credit Income Fund

50 Rockefeller Plaza

13th Floor

New York, NY 10020

 

U.S. Bank National Association,
as Collateral Agent and Collateral Administrator
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention:  Scott DeRoss and Christopher Hagen

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 17, 2015
(the “Agreement”), among Hamilton Finance LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), the financing

 

Exh. A-1

--------------------------------------------------------------------------------


 

providers party thereto, and the collateral agent, collateral administrator and
securities intermediary party thereto.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1)           The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [*].

 

(2)           The aggregate amount of the Advance requested hereby is $[*].(1)

 

(3)           The proposed purchases (if any) relating to this request are as
follows:

 

Asset Name(s)

 

Draw Amount(s)
Requested

 

Market Value of
Asset(s)

 

Price of Asset(s)

 

Purchased
Interest (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

 

Very truly yours,

 

 

 

CAREY CREDIT INCOME FUND

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 Note:  The requested Financing shall be in
an amount such that, after giving effect thereto and the related purchase of the
applicable Portfolio Investment(s) and/or Permitted Distribution (if any), the
Compliance Condition is satisfied.

 

Exh. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Moody’s Industry Classification Groups

 

Industry
Code

 

Description

1

 

Aerospace & Defense

2

 

Automotive

3

 

Banking, Finance, Insurance & Real Estate

4

 

Beverage, Food & Tobacco

5

 

Capital Equipment

6

 

Chemicals, Plastics & Rubber

7

 

Construction & Building

8

 

Consumer goods:  Durable

9

 

Consumer goods:  Non-durable

10

 

Containers, Packaging & Glass

11

 

Energy:  Electricity

12

 

Energy:  Oil & Gas

13

 

Environmental Industries

14

 

Forest Products & Paper

15

 

Healthcare & Pharmaceuticals

16

 

High Tech Industries

17

 

Hotel, Gaming & Leisure

18

 

Media: Advertising, Printing & Publishing

19

 

Media:  Broadcasting & Subscription

20

 

Media:  Diversified & Production

21

 

Metals & Mining

22

 

Retail

23

 

Services:  Business

24

 

Services:  Consumer

25

 

Sovereign & Public Finance

26

 

Telecommunications

27

 

Transportation:  Cargo

28

 

Transportation:  Consumer

29

 

Utilities:  Electric

30

 

Utilities:  Oil & Gas

31

 

Utilities:  Water

32

 

Wholesale

 

Exh. B-1

--------------------------------------------------------------------------------